Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 1 of 147 PageID #: 633




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF DELAWARE

 In re Walmart Inc. Securities              Case No: 21-cv-55-CFC
 Litigation
                                            JURY TRIAL DEMANDED

 AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE
               FEDERAL SECURITIES LAWS

      Lead Plaintiff Kim Kengle, as trustee of the Kim K. Kengle 2000 Trust

(“Lead Plaintiff”) and named plaintiff Roseanne Lacy (together with Lead Plaintiff,

“Plaintiffs” or “Investors”), individually and on behalf of all others similarly

situated, alleges the following based upon personal knowledge as to Investor’s own

acts and upon information and belief as to all other matters based on the

investigation conducted by and through Investors’ attorneys. This investigation

included, among other things: review and analysis of U.S. Securities and Exchange

Commission (“SEC”) filings by Walmart, Inc. (“Walmart” or the “Company”);

Walmart press releases and earnings call transcripts; public information regarding

Walmart, including information posted on the Walmart website; analyst reports and

media reports about Walmart, documents filed in In Re: National Prescription

Opiate Litigation, Case No. 1:17-md-2804 (N.D. Ohio) (“Opioid MDL”); the

complaint filed by the United States of America in U.S. v. Walmart Inc. and Wal-

Mart Stores East, LP, 1:99-mc-09999 (D. Del.) (“DOJ Action”) and documents

filed in Police & Fire Retirement System of the City of Detroit v. Walmart, Inc.,

                                        1
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 2 of 147 PageID #: 634




(C.A. No. 2020-0478-JTL); Norfolk County Retirement System v. Walmart, Inc.

(C.A. No. 2020-0482-JTL); and The Ontario Provincial Council of Carpenters’

Pension Trust Fund v. Walmart, Inc., (C.A. No. 2020-0697-JTL) in the Court of the

Chancery of the State of Delaware (“220 Action”). Investor believes that substantial

additional evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                               NATURE OF THE ACTION

1.    Investors bring this securities class action on behalf of all persons or entities

who purchased Walmart publicly traded common stock between March 30, 2016,

and December 22, 2020, inclusive, (the “Class Period”) and who held such shares

on March 24, 2020, and/or December 22, 2020, and suffered compensable damages

thereby (the “Class”).

2.    Investors bring this case because Walmart violated the Controlled Substances

Act (“CSA”) for over a decade and concealed from investors the Government’s

intensifying criminal and civil investigations into Walmart’s legal violations. As

Walmart’s internal documents prior to the Class Period acknowledge, Walmart

failed to comply with a secret 2011 settlement with the Drug Enforcement

Administration (“DEA”) and did not have a system to monitor suspicious orders of

opioids. As early as June 2014 Walmart acknowledged that it was “likely” that the

Company would therefore face “severe financial and reputational harm.”

                                          2
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 3 of 147 PageID #: 635




3.    As investors are now aware, in May 2018 DOJ lawyers told Walmart that an

indictment of the Company was imminent. While the DOJ began its criminal

investigation into Walmart in 2016, it was not until March 2020 that investors would

learn that Walmart had been on the brink of indictment, and, that while Walmart

had seemingly escaped criminal prosecution, it was still the subject of a civil

governmental investigation related to Walmart’s dispensing and distributing

opioids.

4.    Then, in December 2020 the DOJ filed an enforcement action against

Walmart, laying bare the Company’s brazen misconduct and utter disregard of well-

established legal requirements under the CSA.

5.    During the Class Period, Defendants made false and misleading statements

that concealed the DOJ Investigation and the risks related to the Company’s failure

to comply with the CSA.

6.    Defendants violated SEC regulations and GAAP that required the Company

to disclose the DOJ Investigation and the risks related to the Company’s opioid

dispensing and distribution business.

7.    Instead of disclosing the DOJ Investigation and Walmart’s looming

liabilities, Defendants issued boilerplate risk disclosures, represented that they had

disclosed all material liabilities and possible legal claims, affirmatively assured

investors in their Code of Conduct that the Company complied with all laws, and

                                          3
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 4 of 147 PageID #: 636




engaged in a PR campaign characterizing Walmart as a “steward” in combatting the

opioid crisis.

8.    Walmart is the largest operator of discount retail stores in the United States.

In addition to a diverse assortment of retail offerings Walmart stores have self-

contained pharmacies. Accordingly, shoppers can fill prescriptions at nearly 5,000

Company-owned and operated retail pharmacies in the U.S. Indeed, Walmart

operates pharmacies to draw customers in who then buy other non-pharmacy goods.

9.    Walmart’s 5,000 pharmacies nationwide dispense prescription opioids and

other controlled substances.

10.   In addition, until 2018, Walmart acted as a wholesale distributor of controlled

substances which serviced Walmart’s own retail pharmacies in the U.S.

11.   Because Walmart dispensed and distributed controlled substances, including

highly addictive and dangerous Class II opioids, Walmart was subject to the

comprehensive but well-established requirements of the Controlled Substances Act.

12.   The CSA required Walmart to design and operate a system to identify

suspicious orders of controlled substances and to report them to the DEA.

Suspicious orders include, for example, orders of unusually large size, prescriptions

written by a doctor who writes an outsize number of prescriptions for controlled

substances, and prescriptions that should last a month but are being consumed and




                                         4
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 5 of 147 PageID #: 637




then refilled significantly early, suggesting the individual is either taking a higher

quantity than prescribed or diverting at least some pills to other individuals.

13.   Walmart’s failure to comply with the CSA caught the attention of law

enforcement in 2009, when the DEA took nationwide action against Walmart. In

November 2009 the DEA issued an Order to Show Cause seeking to revoke the

registration of a Walmart in California to dispense controlled substances.

14.   To resolve the enforcement proceeding stemming from the 2009 Order to

Show Cause (“2009 OTSC”), and “avoid the uncertainty and expense of litigation”

Walmart and the DEA entered into a nationwide memorandum of agreement in

2011 (“2011 MOA”). The 2011 MOA was for a four-year term, was national in

scope, and required Walmart to maintain a robust compliance program to ensure

compliance with the CSA. The 2011 MOA essentially put Walmart on probation.

15.   Despite this, Walmart egregiously violated the 2011 MOA.

16.   In   2014,    Walmart’s     corporate    compliance    department      internally

acknowledged, in a corporate governance “worksheet,” of which Walmart’s board

of directors was informed, that the Company had “no processes in place” to comply

with its legal requirements to have a functioning suspicious order monitoring system

pursuant to the 2011 MOA and the CSA. The Company further recognized that

because of its CSA violations Walmart was “likely” to experience “severe financial

and reputational impact.” Then, in 2015, Walmart internally acknowledged that its

                                          5
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 6 of 147 PageID #: 638




suspicious order monitoring system required “immediate and substantial

enhancements” to “help Walmart avoid DEA enforcement as a result of non-

compliance with [the CSA].”

17.   Unsurprisingly, the DOJ began a criminal investigation into Walmart’s

dispensing and distribution practices in December 2016, shortly after the start of the

Class Period. The criminal investigation came after the DEA raided one of

Walmart’s stores- a rare occurrence for a Fortune 500 company.

18.   The DOJ uncovered Walmart’s systemic CSA violations. Walmart

pharmacists from all over the country told the Company that they did not want to

fill prescriptions of opioids because they were from doctors running pill mills.

Customers in Texas had died after taking suspect prescriptions that Walmart filled.

Pharmacists pleaded with Walmart’s corporate office. Walmart refused to take

corporate-wide action. A Walmart opioid compliance manager told a Walmart

executive in an email that Walmart’s focus should be on “driving sales.”

19.    On March 28, 2018, U.S. attorneys informed Walmart that it was going to

indict the Company. In May 2018, the DOJ told Walmart that the indictment was

imminent and that the Company should pay $1 billion to settle the civil charges.

20.    In the months that followed Walmart’s top lawyers met with prosecutors.

Walmart’s lawyers consulted Defendant McMillon who approved the Company’s

presentation to the DOJ wherein it attempted to convince the DOJ not to indict

                                          6
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 7 of 147 PageID #: 639




Walmart. Walmart’s top outside counsel at Jones Day highlighted the damage an

indictment would cause to Walmart and its shareholders describing the “profound

negative impact on the lives and families of the Company’s 1.5 million U.S.

employees and its innocent shareholders. The decision to indict Walmart could

ultimately result in layoffs. It would also likely mean the loss of billions of dollars

in the value of Walmart shares held in retirement saving accounts for millions of

Americans and the pension funds of countless nonprofits and public employees.”

21.   DOJ attorneys characterized Walmart’s pleas as no different than that of a

criminal defendant who pleads for leniency stating his children will be harmed by

his incarceration. The DOJ stated that Walmart’s size did not make it above

prosecution.

22.   According to federal prosecutors working on the case, Walmart exploited its

access to high level DOJ officials who directed prosecutors not to indict the

Company.

23.   Notwithstanding the declination, of which Walmart was informed on August

31, 2018, the civil case against the Company continued. According to prosecutors,

Walmart did not cooperate with the investigation. For example, Walmart never gave

prosecutors a full list of doctors that pharmacists were concerned about; Walmart

did not give prosecutors full information on its internal databases to analyze

prescribing information and patterns; and most importantly, Walmart refused to

                                          7
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 8 of 147 PageID #: 640




produce emails between compliance officials and the Company’s senior

management.

24.   Defendants concealed from Investors the 2009 OTSC, the 2011 MOA, the

DOJ’s criminal investigation and intention to indict the Company as well as the

DOJ’s civil investigation.

25.   On March 25, 2020 before the market opened, the Pulitzer prize winning

investigative journalism news source ProPublica published a 7,500 word expose

disclosing for the first time that the DOJ had been criminally investigating Walmart

for violating the CSA and related laws since 2016. The article revealed that in March

2018 Defendants became aware that the DOJ intended to indict the Company and

that even after the DOJ declined to indict the Company it remained the subject of

an ongoing DOJ civil investigation. The article also revealed that Walmart entered

a secret settlement with the DEA in 2011 in which it agreed to implement measures

to comply with the CSA, and that Walmart had received more than 50 “Letters of

Admonition” from the DEA from 2000 to 2018 for its opioid prescribing practices.

The article further revealed that Walmart did not comply with the 2011 MOA,

prompting the DOJ to pursue criminal charges against the Company.

26.   On this news, shares of Walmart fell nearly 5%, or $5.63 per share from its

closing price of $115.03 on March 24, 2020, to its close at $109.40 on March 25,

2020, damaging investors.

                                         8
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 9 of 147 PageID #: 641




27.    Then, on December 22, 2020, the DOJ announced that it had filed a lawsuit

against Walmart for alleged violations of the CSA. The DOJ complaint alleges that

from June 26, 2013 onward, Walmart “knowingly filled thousands of controlled

substance prescriptions that were not issued for legitimate medical purposes

or in the usual course of medical practice, and that it filled prescriptions

outside the ordinary course of pharmacy practice.” The DOJ complaint also

alleged that, “as the operator of its distribution centers, which ceased distributing

controlled substances in 2018, Walmart received hundreds of thousands of

suspicious orders that it failed to report as required to by the DEA.” The DOJ stated

that “these actions helped to fuel the prescription opioid crisis.” The DOJ’s press

release stated that it sought civil penalties which “could total in billions” and

injunctive relief.

28.    On this news, Walmart’s stock price fell $2.75 per share, or 1.88%, over the

next two trading days to close at $144.20 per share on December 23, 2020,

damaging investors.

29.    Despite Defendants’ awareness of: (1) the 2011 MOA, (2) Walmart’s CSA

violations, (3) the DOJ’s criminal investigation and intent to indict the Company,

(4) the DOJ’s civil investigation and (5) Walmart’s own acknowledgment that it

was likely the Company would face severe financial and reputational damage based

on its CSA violations and failure to comply with the 2011 MOA, Defendants:

                                         9
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 10 of 147 PageID #: 642




1)     Misrepresented that they had disclosed all legal proceedings where a liability

is “reasonably possible” and “may be material”, despite having never disclosed the

2011 MOA or the DOJ investigations;

2)     violated Generally Accepted Accounting Principles (“GAAP”) governing the

disclosure of contingent liabilities by failing to disclose the DOJ Investigations as a

contingent liability in Walmart’s Class Period financial statements despite being

aware that it was at least reasonably possible that Walmart would incur a material

liability as a result of the investigations;

3)     violated SEC regulations governing: (1) the disclosure of material legal

proceedings known to be contemplated by governmental authorities, (2) the

disclosure of material risk factors and (3) the disclosure of known trends or

uncertainties, by failing to disclose the DOJ Investigation;

4)     falsely portrayed Walmart as a “steward” in the opioid crisis with

“comprehensive policies and training to help support its pharmacists in filling

prescriptions only for legitimate medical reasons” when in truth Walmart’s policies

were specifically designed to prevent pharmacists from refusing to fill illegitimate

prescriptions;

5)     issued boilerplate risk disclosures concerning Walmart’s retail pharmacy

operations while concealing the much larger looming risks that the DOJ would

criminally and/or civilly prosecute Walmart for its CSA violations, subjecting the

                                               10
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 11 of 147 PageID #: 643




Company to billions of dollars in fines and penalties and severe reputational harm,

and

6)    misrepresented, in Walmart’s Code of Conduct, that Walmart unqualifiedly

complied with the law.

30.   Additionally, Defendants McMillon and Biggs issued false and misleading

Sarbanes Oxley certifications attesting to the accuracy of the Company’s financial

statements and statements in the Company’s quarterly and annual reports despite

the violations of GAAP and SEC regulations and false statements described above.

31.   As a result of Defendants’ wrongful acts and omissions, and the decline in

the market value of the Company’s securities following a series of corrective

disclosures, Investors and other Class members suffered significant damages.

                              JURISDICTION AND VENUE

32.   The claims asserted herein arise under and pursuant to Sections 10(b) and

20(a) of the Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5

promulgated thereunder by the SEC (17 C.F.R. §240.10b-5).

33.   This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).

34.   Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b) and

Section 27 of the Exchange Act (15 U.S.C. §78aa(c)) as the alleged misstatements

entered and the subsequent damages took place in this judicial district.

                                         11
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 12 of 147 PageID #: 644




35.   In connection with the acts, conduct and other wrongs alleged in this

complaint, Defendants, directly or indirectly, used the means and instrumentalities

of interstate commerce, including but not limited to, the United States mails,

interstate telephone communications and the facilities of the national securities

exchange.

                                        PARTIES

36.   Lead Plaintiff Kim Kengle as trustee of the Kim K. Kengle 2000 Trust

purchased shares of Walmart common stock during the Class Period and was

damaged thereby. See D.I. 15 Ex. 2.

37.   Named Plaintiff Roseanne Lacy purchased shares of Walmart common stock

during the Class Period and was damaged thereby. Ms. Lacy’s PSRLA certification

is attached hereto as Exhibit E.

38.   Defendant Walmart (“Walmart” or the “Company”) engages in retail and

wholesale operations in various formats worldwide. Walmart Stores Inc. changed

its name to Walmart Inc. in February 2018. Walmart operates approximately 5,000

pharmacies within its Walmart and Sam’s Club Stores. Walmart’s pharmacy

business earned $21.1 billion in prescription drug dispensing revenue in 2019,

making it the fifth largest pharmacy chain in the United States by that metric.

Walmart is incorporated in Delaware with headquarters at 702 SW 8th Street,




                                        12
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 13 of 147 PageID #: 645




Bentonville, AR 72716. Walmart’s securities trade on New York Stock Exchange

(“NYSE”) under the ticker symbol “WMT.”

39.   Defendant Douglas C. McMillon (“McMillon”) has been the Company’s

President and CEO since 2014 and a Company director since 2013. McMillon is the

Chair of the Executive Committee and a member of the Ethics, Compliance and

Risk Committee. McMillon has worked at Walmart for almost 30 years, including

in a variety of leadership positions. McMillon signed all of the Company’s annual

reports on Form 10-K (“10-K’s”) and quarterly reports on Form 10-Q (“10-Q’s”)

filed with the SEC during the Class Period.

40.   Defendant M. Brett Biggs (“Biggs”) has been the Company’s Executive Vice

President and CFO since January 2016. Biggs is a member of the Ethics,

Compliance and Risk Committee. McMillon signed all of the Company’s 10-K’s

and 10-Q’s filed with the SEC during the Class Period.

41.   Defendant David Chojnowski (“Chojnowski”) has been the Company’s

senior vice president and controller (principal accounting officer) since January

2017. From 2014-2017 Chojnowski was the vice president and controller of

Walmart, U.S. From 2011-2014 Chojnowski was the vice president and controller

of Walmart International. Chojnowski is a member of the Company’s Audit

Committee. Chojnowski signed the Company’s 10-K’s and 10-Q’s filed with the

SEC beginning on March 31, 2017 and continuing through the Class Period.

                                        13
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 14 of 147 PageID #: 646




42.   Defendants McMillon, Biggs and Chojnowski and are collectively referred

to as the “Individual Defendants.”

43.   Each of the Individual Defendants:

            (a)    directly participated in the management of the Company;

            (b)    was directly involved in the day-to-day operations of the

                   Company at the highest levels;

            (c)    was privy to confidential proprietary information concerning the

                   Company and its business and operations;

            (d)    was directly or indirectly involved in drafting, producing,

                   reviewing and/or disseminating the false and misleading

                   statements and information alleged herein;

            (e)    was directly or indirectly involved in the oversight or

                   implementation of the Company’s internal controls;

            (f)    was aware of or recklessly disregarded the fact that the false and

                   misleading statements were being issued concerning the

                   Company; and/or

            (g)    approved or ratified these statements in violation of the federal

                   securities laws.

44.   Walmart is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency

                                        14
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 15 of 147 PageID #: 647




because all of the wrongful acts complained of herein were carried out within the

scope of their employment.

45.      The scienter of the Individual Defendants and other employees and agents of

the Company is similarly imputed to Walmart under respondeat superior and

agency principles.

46.      Defendants Walmart and the Individual Defendants are collectively referred

to herein as “Defendants.”

         Walmart’s Ethics, Compliance and Risk Committee

47.      Walmart’s Ethics, Compliance and Risk Committee is responsible for

assisting each business segment and functional area of the Company through the

oversight of ethics and compliance matters. This oversight includes making

recommendations about identification, monitoring, and mitigation of compliance

risks.

48.      Members of the Ethics, Compliance and Risk Committee include Walmart’s

CEO and senior executive team as well as the Chief Ethics and Compliance Officer

and other members of management with responsibility for ethics, compliance and

risk oversight. The committee meets approximately ten times per year to discuss

relevant topics related to ethics, compliance and risk.

49.      McMillon, Biggs and Chojnowski, as members of Walmart’s Ethics,

Compliance and Risk Committee, had specific insight into and awareness of

                                          15
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 16 of 147 PageID #: 648




compliance risks, including the risks related to Walmart’s business dispensing and

distributing controlled substances.

         Walmart’s Audit Committee

50.      According to the Company’s Audit Committee Charter, the duties of audit

committee members are to:

 (1) assist the Board in the oversight and monitoring of (a) the integrity of the

       financial reporting process, system of internal control over financial reporting

       (“internal controls”) and financial statements and reports of the Company, (b)

       the performance of the Company’s global internal audit function, (c) the

       compliance by the Company with legal and regulatory requirements, (d) the

       qualifications, independence and performance of the Company’s independent

       registered public accounting firm employed by the Company for the purpose of

       preparing or issuing an audit report or related work (the “Outside Auditor”),

       and (e) assist the Board with the Company’s risk assessment and risk

       management process and policies; and (2) be directly responsible for the

       appointment, compensation and oversight of the Outside Auditor.

51.      The Audit Committee is responsible for “Financial Statement and Disclosure

Matters,” which include:


      1. Review and discuss with management, the Internal Auditors and the Outside
         Auditor:


                                           16
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 17 of 147 PageID #: 649




            a. Significant financial reporting issues and judgments made in
               connection with the preparation of the Company’s financial statements,
               including the effect of alternative US GAAP methods on the financial
               statements;
            b. The clarity of the financial disclosures made by the Company;
      Significant litigation, contingencies and claims against the Company and
      material accounting issues that require disclosure in the Company’s financial
      statements;
      Review and discuss with management: (i) the Company’s risk assessment and
      risk management process and policies; (ii) risks related to information systems,
      information security, and cybersecurity; and (iii) the Company’s major financial
      and other risk exposures and the steps management has taken to monitor and
      control such exposures.
52.      The Audit Committee also has significant “Ethics and Compliance Oversight

Responsibilities” which include:

      1. Obtain from the Outside Auditor the reports required to be furnished to the
         Audit Committee under Section 10A of the Exchange Act and obtain from the
         Outside Auditor any information with respect to illegal acts in accordance
         with Section 10A.
      2. Discuss with management and the Outside Auditor, and advise the Board
         with respect to, the Company’s policies, processes and procedures regarding
         compliance with applicable laws and regulations and the Statement of
         Ethics, and instances of non-compliance therewith. Obtain and review
         reports and disclosures of insider and affiliated party transactions.
      3. Review and approve any requested waivers by executive officers and directors
         of the Company’s Statement of Ethics and recommend to the Board, when
         appropriate, whether a particular waiver should be granted.
      4. Establish procedures for (a) the receipt, retention and treatment of complaints
         received by the Company regarding accounting, internal controls or auditing
         matters, and (b) the confidential, anonymous submission by associates of the
         Company of concerns regarding questionable accounting, internal controls or
         auditing matters.


                                           17
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 18 of 147 PageID #: 650




      5. Discuss with management and the Outside Auditor any correspondence
         between the Company and regulators or governmental agencies and any
         associate complaints or published reports that raise material issues regarding
         the Company’s financial statements or accounting policies.
      6. Discuss with the Company’s Chief Legal Officer legal matters that may have
         a material impact on the financial statements or the Company’s ethics and
         compliance policies.
      7. Meet no less than annually with the senior executive(s) of the Company with
         primary responsibility for ethics and compliance regarding the
         implementation and effectiveness of the Company’s ethics and compliance
         programs and at such other times as such officer(s) may request.
      8. Review and concur in the appointment, replacement, reassignment or
         dismissal of the senior executive(s) of the Company with primary
         responsibility for the Company’s ethics and compliance function, and the
         compensation package for such executive(s).
53.      The Audit Committee is also required to “Conduct or authorize investigations

into any matters within the Audit Committee’s scope of responsibilities.”

                        ALLEGATIONS OF MISCONDUCT
               Introduction
A. Walmart’s Systematic Violations of the CSA

54.      As detailed below, prior to and during the Class Period Walmart acted as both

a pharmacy that dispensed controlled substances and a distributor of controlled

substances to its own Walmart and Sam’s Club branded pharmacies. At all relevant

times, Walmart was subject to the Comprehensive Drug Abuse Prevention and

Control Act of 1970 (“Controlled Substances Act” or “CSA”).




                                           18
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 19 of 147 PageID #: 651




55.   Prior to and during the Class Period Walmart flagrantly violated the CSA. On

December 22, 2020, after conducting a “painstaking” investigation, the United

States Department of Justice filed a civil enforcement action against Walmart in this

Court. A copy of the complaint in the DOJ Action (“DOJ Complaint”) is attached

hereto as Exhibit A and incorporated by reference herein.

56.    The DOJ Complaint alleges that “Walmart chose, for years, to disregard a

well-established legal obligation on a systematic basis and a huge scale involving

at least hundreds of thousands of orders of controlled substances. In doing so,

Walmart substantially benefitted itself while increasing the risk of undetected

unlawful conduct and serious widespread harm to Americans in the midst of a

nationwide prescription drug abuse epidemic.”

57.   Walmart is also the subject of scores of civil lawsuits stemming from its CSA

violations, subjecting it to billions of dollars in liability and severe and irreversible

reputational damage.

58.   Walmart is a defendant in a multidistrict litigation that thousands of states,

counties, cities, municipalities, and towns across the United States have brought

related to the opioid epidemic. See In re National Prescription Opiate Litig., 17-

md-02804 (N.D. Ohio) (“MDL”).

59.   The MDL has been pending since December 1, 2017. On January 27, 2020

the MDL Court denied Walmart’s motion for summary judgment stating that “the

                                           19
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 20 of 147 PageID #: 652




record evidence suggests obvious deficiencies [in Walmart’s opioid suspicious

order monitoring] that a layperson could plainly recognize.” A copy of the MDL

Court’s decision denying Walmart’s motion for summary judgment is attached

hereto as Exhibit B.

60.   Most recently, the MDL Court issued an order permitting plaintiffs to take

the deposition of Defendant McMillon. In so doing, the MDL Court held that

plaintiffs had produced evidence that McMillon has personal knowledge and

involvement in both Walmart’s opioid policies and the DOJ’s criminal investigation

of Walmart.

61.   Specifically, in October 2016 McMillion bumped into a friend, Jerry Jones,

who had lost a son to opioids. McMillion asked Jones what Walmart could do to

help his “mission” of combatting the opioid crisis, making clear that he was serious

and not asking just to be polite. The MDL court found that “there are emails

showing suggestions Jones made to McMillon, and McMillon forwarding those

ideas to other Walmart executives.” Additionally, the MDL Court found that

“plaintiffs also offer evidence and colorable argument that McMillon has personal

knowledge about PowerPoint presentations made by Walmart’s counsel to the

Department of Justice…and there is evidence that McMillon was consulted during

the formulation and approval of Walmart’s response to the DOJ investigation.” A




                                        20
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 21 of 147 PageID #: 653




copy of the MDL Court’s Ruling Regarding Deposition of Walmart CEO

McMillion is attached hereto as Exhibit C.

62.   Walmart and certain of its corporate officers and directors are also defendants

in several shareholder suits pending before this Court. These federal lawsuits arose

out of three Delaware state court cases seeking books and records under 8 Delaware

220 (“220 Action”). On October 25, 2020, Vice Chancellor Laster held a trial in

the 220 Action and ordered Walmart to produce certain documents in response to

the plaintiff’s demands. A copy of the trial transcript in the 220 Action is attached

hereto as Exhibit D.

B. Walmart’s CSA Obligations as a Pharmacy and a Distributor of Controlled
   Substances

63.   Congress enacted the Controlled Substances Act (CSA), Pub. L. No. 91-513,

tit. II, 84 Stat. 1236, 1242-84 (1970) (codified as amended at 21 U.S.C. §§ 801-

904), in 1970 to, among other things, “provide meaningful regulation over

legitimate sources of drugs to prevent diversion into illegal channels.”

64.   The CSA creates a category of drugs, known as “controlled substances,” that

are subject to strict federal monitoring based on their potential for abuse. See DOJ

Complaint (Exhibit A) ¶55.

65.   The CSA comprehensively regulates every participant in the supply chain for

controlled substances, from manufacturers to wholesale distributors to retail

pharmacies. Because controlled substances, by definition, are drugs with the
                                         21
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 22 of 147 PageID #: 654




potential for abuse, this comprehensive scheme is designed to prevent the

“diversion”—i.e., the illegal misuse—of controlled substances, including

prescription opioids. Under the CSA, every participant in the supply chain bears

responsibility for preventing the misuse of controlled substances. Id. ¶¶2-3.

66.   Controlled substances are grouped into five categories.          Schedule II

controlled substances have a high potential for abuse, which, if abused, “may lead

to severe psychological or physical dependence.” Despite this, they have “a

currently accepted medical use in treatment in the United States or a currently

accepted medical use with severe restrictions.” Schedule II includes opioid-based

painkillers such as oxycodone, hydrocodone, and methadone, and stimulants such

as amphetamine. See 21 C.F.R. § 1308.12; DOJ Complaint ¶57.

67.   Walmart is one of the largest pharmacies in the U.S. It operates more than

5,000 pharmacies nationwide that dispense prescription opioids and other controlled

substances.

68.   In addition, from June 26, 2013, through November 29, 2017, Walmart acted

as a wholesale distributor of controlled substances for its own pharmacies, i.e.,

Walmart shipped controlled substances to its own pharmacies around the country.

DOJ Complaint ¶¶ 3,12, 27.

69.   Any person who manufacturers, distributes or dispenses a controlled

substance must register, and maintain registration, with the DEA.

                                        22
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 23 of 147 PageID #: 655




70.   The CSA requires distributors of controlled substances to “design and operate

a system to disclose to the registrant suspicious orders of controlled substances,”

and “shall inform” DEA of those suspicious orders “when discovered.” See 21

C.F.R. § 1301.74(b). Thus, a distributor must itself detect and identify suspicious

orders and report them to DEA. This requirement protects against diversion and

abuse by requiring distributors to monitor pharmacies for warning signs of such

misconduct. DOJ Complaint ¶28.

71.   The regulation provides that suspicious orders “include orders of unusual

size, orders deviating substantially from a normal pattern, and orders of unusual

frequency.” In other words, orders that are unusual in one or more of those three

ways—size, pattern, or frequency—are deemed “suspicious orders,” and a

distributor must detect and report them. The regulation does not limit “suspicious

orders” to those three categories, however. It states, non-exclusively, that suspicious

orders “include” those categories. Id.

72.   Because Walmart acted as its own distributor for controlled substances, it had

a special advantage: Walmart had access to extensive data and other information

that gave it the ability—had it wanted to—to investigate the circumstances

underlying orders for controlled substances.




                                          23
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 24 of 147 PageID #: 656




73.   Walmart was subject to numerous requirements under the CSA as a pharmacy

dispensing controlled substances. These requirements are specifically enumerated

in the DOJ Complaint. Id. ¶¶64-88.

74.   A registrant who dispenses a drug without a valid prescription may be subject

to civil penalties or, under certain circumstances, criminal penalties. See 21 U.S.C.

§ 842(a)(1), (c). The CSA also authorizes the Attorney General to seek declaratory

and injunctive relief for such violations of law. 21 U.S.C. § 843(f).

75.   Part 1306 of the CSA has three rules that pharmacists must follow. A

pharmacist must first determine that the prescription was issued by a licensed

medical practitioner in the usual course of their practice; the pharmacist must next

determine that the prescription is for a legitimate medical purpose; and finally, the

pharmacist must adhere to the usual course of their own practice in filling the

prescription. Walmart, as a pharmacy, was bound by these rules.

76.   Pharmacists are not permitted under law to rely exclusively on the fact that a

prescription was issued by a licensed medical professional in determining whether

a prescription is valid. Pharmacists are instead required to consider “red flags” when

they appear and when their appearance brings into question the validity of a

prescription which a medical professional has issued. Such “red flags” include, but

are not limited to, a medical professional who issues large quantities of controlled

substances- for example a doctor who issues prescriptions for opioids in large

                                         24
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 25 of 147 PageID #: 657




quantities to large numbers of patients; prescriptions which are themselves

dangerous- for example certain combinations of drugs which are known to be

susceptible to abuse and/or dangerous in combination; and the circumstances of the

patient themselves- for example a customer who the pharmacist knows always

refills their large opioid prescriptions well before the individual should have used

up the previous supply of pills from an earlier prescription.

77.   If the pharmacist cannot resolve the red flag, the pharmacist must refuse to

fill the prescription. If the pharmacist can resolve the red flag the pharmacist must

document its resolution. A lack of documentation is evidence that the pharmacist

did not resolve the red flag.

78.   Violations of the CSA’s dispensing rules are subject to civil penalties not to

exceed $25,000 for each violation on or before November 2, 2015, and not to exceed

$67,627 for each violation after November 2, 2015. See 21 U.S.C. § 842(c)(1)(A);

28 C.F.R. § 85.5. DOJ Complaint ¶93.

79.   Distributors of controlled substances are also required to abide by certain

legal obligations when they receive controlled substance orders from pharmacies

Id. ¶¶96-104.

80.   Distributors are required to register with the DEA and maintain effective

controls against the diversion of controlled substances. Id. ¶98.




                                         25
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 26 of 147 PageID #: 658




81.     A distributor is required to design and operate a system to detect suspicious

orders of controlled substances and inform the DEA of suspicious orders. Failing to

detect and report a suspicious order is a violation of the law. The civil penalty

associated with such violation is up to $10,000 for each violation on or before

November 2, 2015 and up to $15,691 for each violation after November 2, 2015. Id.

¶104.

C. The Opioid Crisis

82.     In the late 1990’s pharmaceutical companies reassured the medical

community that patients would not become addicted to opioid pain relievers and

healthcare providers began to prescribe them at greater rates. Based on these

assurances from the pharmaceutical industry and industry sponsored doctors and

medical foundations, doctors even began prescribing opioids to children.

83.     Increased prescription of opioid medications led to widespread abuse and

addiction, making it clear that opioids could in fact be highly addictive.

84.     In 2017 the U.S. Department of Health and Human Services declared the

opioid crisis a public health emergency. Between 1999 and 2018, more than

232,000 people in the United States died from overdoses involving prescription

opioids. Two out of three drug overdose deaths in 2018 involved an opioid. Opioid

Crisis Statistics | HHS.gov (last visited June 25, 2021). In 2019, an estimated 10.1

million people aged 12 or older had misused opioids in the past year.
                                          26
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 27 of 147 PageID #: 659




85.   An estimated 40% of opioid overdose deaths involved a prescription opioid.

Some individuals who filled invalid prescriptions for controlled substances at

Walmart died soon thereafter of overdoses related to those prescriptions. DOJ

Complaint ¶44.

             Walmart As a Pharmacy Violated the CSA

86.   The DOJ Complaint states that from June 26, 2013 to the present, “Walmart

violated the CSA’s dispensing rules on a sweeping national scale, filling enormous

amounts of invalid controlled-substance prescriptions” due to “Walmart’s failure to

take seriously its duty to comply with the CSA obligations and [ ] the ways Walmart

made it difficult for its pharmacists to fulfill those obligations.” DOJ Complaint

¶¶105-106.

87.   Walmart’s pharmacy operations are part of the company’s Health and

Wellness Division. The Health and Wellness Division included a compliance team,

located at Walmart’s Corporate Headquarters, that was responsible for ensuring that

pharmacy operations complied with all relevant federal and state laws. This

compliance unit included managers who fielded questions about legal compliance

from Walmart’s agents in the field, including pharmacists and distribution center

staff. Walmart’s Health and Wellness compliance unit helped develop Walmart’s

internal controlled substances guidance and procedure documents. Id. ¶¶123-124.



                                        27
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 28 of 147 PageID #: 660




88.   Walmart’s compliance unit oversaw nationwide dispensing practices.

Walmart pharmacies were staffed by a pharmacy manager, line pharmacists and

pharmacy technicians. Pharmacy managers reported to market directors, who

oversaw multiple Walmart pharmacies. These market directors in turn reported to

market managers, who were responsible for multiple areas of operation. Id.

89.   Walmart’s pharmacies ultimately reported to Walmart corporate executives

in Walmart’s Health and Wellness Division located at Walmart’s corporate

headquarters. Id. ¶¶108, 113.

90.   Walmart knew that many of the controlled-substance prescriptions it filled

were not issued for a legitimate medical purpose or in the usual course of medical

practice or both. Walmart became aware of this through several ways.

91.   First, Walmart pharmacists repeatedly identified problem or “pill-mill”

prescribers. Walmart’s compliance unit based at corporate headquarters oversaw

nationwide dispensing practices. Pharmacists submitted “refusal-to-fill” forms

identifying pill-mill prescribers to Walmart’s compliance unit. Second, Walmart

pharmacists were aware that certain prescriptions showed obvious red flags and

were therefore indicative of prescription drug abuse. Third, Walmart pharmacists

would sometimes refuse to fill prescriptions because they were obviously illegal

and presented unresolved red flags. Those same prescriptions would then later be




                                       28
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 29 of 147 PageID #: 661




filled by a different Walmart pharmacist who would fill the prescription without

resolving the red flag. DOJ Complaint ¶¶108-112.

92.   Walmart intentionally impeded its pharmacists’ ability to comply with the

law so that it could attract and retain customers.

93.   Retailers like Walmart operate pharmacies to draw customers in to buy other

non-pharmacy goods. For example, Walmart’s fiscal year 2017 annual report states

that risks to its pharmacy business could “result in the loss of cross-store or club

selling opportunities, and in turn, adversely affect our overall net sales, other results

of operations, cash flows and liquidity.” Additionally, Walmart’s Sam’s Club stores

sometimes offered drastic discounts on opioids to drive customer traffic to its stores.

DOJ Complaint ¶114.

94.   Walmart pressured its pharmacists to fill prescriptions as quickly as possible

because “shorter wait times keep patients in store.” Walmart managers told

pharmacists to “[h]ustle to the customer, hustle from station to station” because

filling prescriptions “is a battle of seconds.” Id. ¶¶115-116.

95.   Managers ranked stores for the volume of prescriptions filled. Walmart

Health and Wellness Directors set the unrealistic goal for pharmacists to fill

prescriptions in less than 15 minutes.          In 2013 Walmart adopted “Pharmacy

Facilities Management Incentive Plans” providing monetary incentives to




                                           29
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 30 of 147 PageID #: 662




employees based on the number of prescriptions the store’s pharmacy filled. Id.

¶¶117-19.

96.   Walmart’s compliance department threatened pharmacists if they did not fill

prescriptions despite obvious signs of illegality. For example, on January 8, 2015,

Walmart Compliance Director Brad Nelson discussed a pharmacist who had

reported “that he is feeling pressured” by his supervisor to fill prescriptions of

controlled substances despite obvious signs of illegality, explaining that if the

pharmacist doesn’t fill prescriptions, “then that would be a significant issue.”

97.   Indeed, Walmart conducted surveys of its pharmacy employees in June 2012,

July 2014 and October 2014. The survey results evidence that pharmacists felt

rushed when filling prescriptions, felt that the pharmacies were understaffed, and

felt that patient safety was undermined as a result. Many employees responded to

the surveys with specific pleas indicating that they felt at risk for making mistakes

and unsafely filling prescriptions for Class II controlled substances. For example,

one employee responded to the October 2014 survey stating: “Since … new Control

Class II Change for Hydrocodone we have been added more responsibility and time-

consuming tasks, but our allotted hours for pharmacy staff has not changed….

[T]his can add to pharmacy staff being more rushed to fill Rx, therefore more chance

of mistakes happening in the pharmacy.” One comments states: “Our [District

Manager] continually sends our pharmacy nasty emails and chastises us for not

                                         30
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 31 of 147 PageID #: 663




having a [sic] high enough numbers in our input and fill accuracy and times. We are

therefore instructed to cheat the system ….” Another comment states: “[B]ecause

of the constant harassment from our market manager about us not getting

[prescriptions] done in 20 min, we often take shortcuts in filling and counseling rx’s

that could lead to patient safety issues.” DOJ Complaint ¶¶121-22.

      A. Walmart Was Well Aware of Its Legal Obligations under the CSA, as
         Evidenced by Its Internal Policies and the 2011 MOA, Which Walmart
         Flagrantly Violated

98.    Walmart acknowledged that it had to comply with the CSA’s requirements

when dispensing controlled substances.          Walmart maintained a Pharmacy

Operations Manual (“POM”) which serves as a central resource for its pharmacies.

In 2009 Walmart added a policy to its POM which, according to a Walmart Senior

Director of Pharmacy Professional Services and Government Relations “provides

guidance on the pharmacist’s responsibility to ensure that a prescription has been

issued for a valid purpose….” The policy thus would serve as a “reference for

pharmacists regarding,” among other things, “‘prescription mills’.” Walmart’s

POM listed and identified criteria for determining when a proper patient prescriber

relationship might not exist. Walmart even revised its POM to add more details

concerning red flags of illegality. DOJ Complaint ¶¶125-131.

99.    In April 2015, as the opioid crisis in the U.S. continued to escalate, Walmart

again amended its POM, specifically quoting the CSA and explaining that the

                                         31
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 32 of 147 PageID #: 664




regulation requiring pharmacists to dispense controlled-substance prescriptions that

were written for a legitimate medical purpose and a proper prescriber patient

relationship was the basis for nearly all criminal actions the DEA took against

pharmacies and pharmacists. The amendment even listed the red flags the DEA

identified, listing 18 red flags in total and encompassing prescriber red flags, patient

red flags and prescription red flags. Id. ¶¶133-34.

100.   Defendants obtained a heightened awareness of their obligations under the

CSA in March 2011 when Walmart entered into a nationwide memorandum of

agreement (“2011 MOA”) to resolve a DEA administrative action.                     The

administrative action came after the DEA discovered major dispensing violations at

a California Walmart. The 2011 MOA, (discussed further in ¶¶187-197 below),

bound all Walmart stores for four years and required the Company to maintain an

adequate compliance program to detect and prevent diversion of controlled

substances.

101.   The 2011 MOA not only required Walmart to adopt a compliance program

that included procedures to ensure that pharmacists identified red flags, it also

required Walmart to notify the DEA each time a pharmacist identified a potentially

illegal prescription and refused to fill that prescription. DOJ Complaint ¶¶138-9.

102.   Walmart flagrantly violated the 2011 MOA. It did not adopt a robust

compliance program. And while it gathered information from pharmacists, it took

                                          32
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 33 of 147 PageID #: 665




an approach that intentionally denied pharmacists information necessary to comply

with legal obligations for dispensing controlled substances.

103.   To be sure, Walmart maintained extensive prescription and dispensing data.

Pharmacists sent red flag reports to Walmart’s compliance unit in “refusal-to-fill”

forms or other direct communications. In many instances pharmacists could tell

that a prescription was invalid just by looking at the identity of the prescriber, e.g.,

where the prescriber continually wrote prescriptions for massive amounts of

narcotics and operated “basically a walk-in pain clinic” or prescribed dangerous

“cocktails” of drugs. DOJ Complaint ¶¶142-165; 486-495.

104.   Pharmacists sent these reports directly to a central email address which a

senior compliance manager in Walmart’s Health and Wellness Division monitored.

The compliance manager then gathered this information into spreadsheets. These

spreadsheets contained important information. Through these spreadsheets

Walmart’s compliance unit could quickly spot which prescribers were “pill-mills”

and which patients were doctor or pharmacy shoppers. But Walmart refused to

share this important information with Walmart pharmacists, the on-ground

personnel who needed it. And while Walmart sometimes sent “refusal-to-fill”

forms to the DEA as the MOA mandated, when it did so it removed the pharmacists’

comments which contained the important information necessary for the DEA to

prosecute these prescribers and stop diversion.

                                          33
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 34 of 147 PageID #: 666




105.   By withholding necessary information to detect diversion and requiring

pharmacists to fill prescriptions in an unreasonable amount of time Walmart

intentionally enabled its pharmacists to fill illegal prescriptions, fueling the opioid

crisis. And even when a Walmart pharmacist would refuse to fill a prescription a

customer could just go to another Walmart pharmacy where it would most likely

get filled. Walmart’s compliance unit was aware of this. For example, in May

2014, a Walmart Market Health and Wellness Director emailed a senior manager in

Walmart’s compliance unit stating: “these patients and prescriptions will simply

move to another location and I was hoping we had a process for flagging doctors

that are under investigation so all locations are aware?” The senior compliance

manager responded: “[t]here is no communication we can put out.”

106.   Indeed, one former Walmart pharmacist filed a whistleblower complaint in

which he alleged that Walmart fired him directly in retaliation for notifying local

police and the DEA of suspicious prescriptions.1 The former Walmart pharmacist

stated that he notified his bosses as well as Walmart’s corporate headquarters that

based on the illegitimate prescriptions he was receiving Walmart’s pharmacies were

feeding a black market for opioids. He stated that in response to his pleas Walmart

pressured him to “just be quite and not to say anything more.” He further stated



1
 See U.S. ex rel Ashwani Sheoran v. Walmart Stores East, LP, d/b/a Walmart, et al., 4:13-cv-
10568-LVP-MJH, ECF No. 57 (Second Amended Complaint).
                                              34
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 35 of 147 PageID #: 667




that he was told: “do not reach out to the DEA, do not call the police. If you do so,

your employment is going to be terminated.”2 Walmart first reassigned, and then

terminated this pharmacist.

107.   Walmart’s compliance unit recognized that pharmacists could not obtain the

necessary information about red flags they needed to comply with the CSA. In

2013, a Walmart “Controlled Substances Work Group” reported that it needed to

“[e]stablish a process for the analysis of refusal to fill data and reporting problematic

prescribers or patients internally.”

108.   Walmart never did this, even up until now. As the DOJ Complaint states

“even as of recently, Walmart still had not adopted a system that affirmatively alerts

pharmacists, in some way, to the critical red-flag information in a manner that

enables its pharmacists to comply with their legal duties. At the same time, Walmart

has continued to tout on its website how it has used its pharmacy data to “enhance,

customize and optimize the shopping experience” and to “make Walmart

pharmacies more efficient.” DOJ Complaint ¶164.

109.   Rather than comply with its legal obligations under the CSA and the terms of

the MOA Walmart elected to focus on increasing sales. Walmart compliance

director Brad Nelson told a vice president in Health and Wellness Operations that


2
 “Former Walmart Pharmacists Say Company Ignored Red Flags as Opioid Sales Boomed,”
NPR, Jan. 3, 2021, available at: https://www.npr.org/2021/01/03/950870632/former-walmart-
pharmacists-say-company-ignored-red-flags-as-opioid-sales-boomed
                                            35
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 36 of 147 PageID #: 668




during the MOA, the compliance unit had “not invested a great amount of effort

into data analysis.” He stated that “[d]riving sales and patient awareness” was “a far

better use of our Market Directors and Market Manager’s time.” Id. ¶159.

       B. Walmart Prohibited Pharmacists from Categorically Refusing to Fill
          Prescriptions Issued by Pill-Mill Prescribers and Kept Filling Illegal
          Prescriptions Issued by Known Pill-Mill Prescribers

110.    Even when pharmacists determined a prescriber was running a “pill-mill3”

Walmart refused to allow the pharmacist to categorially refuse to fill prescriptions

that prescriber wrote.        Walmart’s insistence that a pharmacist consider each

individual prescription despite this, coupled with the stringent time pressures

Walmart placed on its pharmacists to fill prescriptions, caused pharmacists to fill

illegal prescriptions.

111.    Walmart’s compliance unit even lied to pharmacists telling them that “no

blanket refusals are allowed by the Boards of Pharmacy.” While competing

pharmacy chains instituted blanket refusals to fill or “corporate blocks” Walmart

refused, despite desperate pleas from pharmacists. For example, on February 6,

2015, one Walmart pharmacy manager in Texas emailed compliance manager Brad

Nelson stating “[i]f all of us got together and started filling out refusal to fill” forms

for one pill-mill prescriber, “that is all we would do all day long[]. . . .” Stressing




3
 A “pill mill” is an operation in which a doctor, clinic, or pharmacy prescribes and/or dispenses
narcotics such as opiate prescription drugs without a legitimate medical purpose.
                                               36
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 37 of 147 PageID #: 669




how dire the situation was, she reported, “[o]ther chains are refusing to fill for him

which makes our burden even greater. Please help us.” Nevertheless, Walmart

refused to permit blanket refusals-to-fill. DOJ Complaint ¶¶174.

112.    As the DOJ Complaint details, even after Walmart pharmacists informed its

compliance unit about pill-mill prescribers whose practices raised egregious red

flags, Walmart continued to fill invalid prescriptions those prescribers issued. The

DOJ Complaint sets forth in painstaking detail 20 examples of prescribers whose

illegal prescribing practices Walmart knew about. In each example, Walmart

pharmacists recognized, and reported to Walmart’s compliance unit, that a

particular prescriber was issuing prescriptions with no legitimate medical purpose

or outside the usual course of professional practice. As the DOJ Complaint states:

“In each example, Walmart’s compliance unit knew that its pharmacists were

continuing to be presented with prescriptions issued by those prescribers, and that,

based on the reported red flags, there was a very high probability that the prescribers

were regularly issuing invalid controlled-substance prescriptions.” DOJ Complaint

¶178.

113.    “In each example, despite possessing this knowledge of red flags, Walmart’s

compliance unit withheld from pharmacists the detailed information the compliance

unit had compiled. Nor did Walmart give its pharmacists the time, guidance, and

tools they needed to prevent the filling of further invalid prescriptions. Rather, in

                                          37
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 38 of 147 PageID #: 670




each example, despite Walmart’s knowledge of prescriber red flags indicating a

very high probability that the prescriber regularly issued invalid prescriptions for

controlled substances, Walmart continued to fill hundreds, and in some cases

thousands, of prescriptions by the same problem prescriber.” Id. ¶179.

114.    The twenty examples set forth in the DOJ Complaint are shocking and

disturbing. DOJ Complaint ¶¶180-356. Walmart’s illegal dispensing practices and

knowledge thereof set forth in these examples spans from June 2012 through August

2018.    These 20 examples are a sample of the numerous prescribers whose

egregious and illegal prescribing practices were known to Walmart. Id. ¶178.

115.    Most notorious among these is the case of Dr. Howard Diamond, who pled

guilty to a 20-year sentence for the improper prescribing of opioids. Walmart’s

compliance department first became aware of Diamond in February 2014. Diamond

was not subject to a corporate block until March 2017 despite repeated requests

from pharmacists to Walmart’s compliance department with concerns regarding

Diamond’s prescriptions. One Walmart pharmacy manager wrote: “filling for him

is a risk that keeps me up at night.” Despite many emails to compliance about

Diamond, Brad Nelson wrote “[r]emember, we are not allowed to blanket refuse to

fill for any prescriber.”   In total, Walmart filled 14,700 controlled substance

prescriptions Diamond wrote, amounting to over 1.5 million doses over a six-year

period. DOJ Complaint ¶¶ 228, 237, 239.

                                        38
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 39 of 147 PageID #: 671




116.   In another example, a Walmart pharmacist observed that 95% of the

prescriptions from the prescriber were for controlled substances. Despite this,

Walmart filled more than 650 controlled substance prescriptions that he wrote. This

doctor’s license was ultimately suspended. In one example, the doctor in question

had been banned by other pharmacies and wrote a dangerously high dose for a

controlled substance, writing on the prescription itself as the reason for prescribing

“that’s what the patient wants.” Nevertheless, Walmart filled 6,500 prescriptions

the prescriber issued. Id. ¶¶180-84.

117.   In another example, a concerned pharmacy manager wrote the following

about a doctor whose was obviously issuing illegal prescriptions: ““[D]epending on

how long it might take co[r]porate to decide on what to do, we might start to refuse

to fill prescriptions for some patients. I have too much invested in my career and

family to continue to risk it.” When Walmart compliance manager Brad Nelson

received this email, he explained that he was aware that prescriptions from

problematic prescribers would continue to be presented to Walmart pharmacists

because “the traffic [to Sam’s Clubs] and routines of these patients have already

been established” by the “drastic” discounts that Sam’s Club once offered for

oxycodone. Id. ¶¶212-226. Indeed, Walmart offered drastic discounts on opioids to

customers in Sam’s Club stores and repeatedly told pharmacists to fill prescriptions

as quickly as possible, because “shorter wait times keep patients in store.” Id. ¶¶115,

                                          39
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 40 of 147 PageID #: 672




219. These efforts were in furtherance of Walmart’s goal of “driving sales” by

attracting shoppers to Walmart who came in to fill opioid prescriptions and then

purchased other non-pharmacy goods.

118.   Pharmacy managers explicitly warned Walmart that filling these

prescriptions was illegal. In just one example, in October 2015, a pharmacy

associate sent an email concerning a doctor who ran a “known pill mill” and was

then subject to three Department of Health administrative actions stating, “this is

something that should be looked into before the DEA comes knocking on our

door.” This email was forwarded to a Market Health and Wellness Director, a

Corporate Compliance Director, a Controlled Substances Director, and Brad

Nelson, also a Director of Corporate Compliance.

119.   Of the twenty examples the DOJ Complaint describes many involve doctors

who were charged with federal crimes and/or whose medical licenses were revoked.

In most instances Walmart filled illegal prescriptions these doctors wrote

numbering in the thousands. In all instances pharmacists and other Walmart

personnel warned Walmart’s Corporate compliance department about these

“doctors’” illegal and dangerous prescribing practices multiple times over the

course of a period that spanned years. Nevertheless, Walmart did nothing, in

violation of its known legal obligations.




                                            40
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 41 of 147 PageID #: 673




       C. Walmart Filled Prescriptions Showing Glaring Red Flags of Illegality on
          Their Face

120.     Walmart pharmacists also dispensed numerous controlled-substance

prescriptions exhibiting, on their face, red flags—including the dose or amount

prescribed, combination of drugs, or prescribing pattern—that Walmart pharmacists

would have easily recognized as indicating a high probability that the prescriptions

were invalid. But on numerous occasions, Walmart pharmacists filled the

prescriptions without resolving the red flags. For example, Walmart’s compliance

unit repeatedly found that prescriptions showing obvious red flags had been filled

with no documentation by the pharmacist that the red flags had been resolved.

121.     Indeed, Walmart’s own POM recognized that prescriptions can show obvious

red flags on their face when they are “presented in a combination that can cause

medical complications” or are “for an unusually large quantity or high starting

dose.”

122.     Because Walmart’s pharmacists were under enormous pressure to fill

prescriptions quickly and received little training prior to 2018 on how to handle

prescriptions raising red flags they frequently failed to resolve any red flags before

filling the prescription.

123.     While Walmart had the ability in its compliance software to set “edits” to

automatically alert a pharmacist if a prescription contained red flags, it did not

design its software to do this.
                                         41
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 42 of 147 PageID #: 674




124.   The DOJ Complaint sets forth in detail the various “red flags” and how

Walmart repeatedly filled prescriptions that on their face presented these obvious

red flags.

125.   One example of these facial red flags is multiple prescriptions for immediate

release opioids for the same person. By filling duplicative prescriptions for multiple

immediate-release opioids, Walmart dispensed, in some cases, opioids that had a

sum total morphine milligram equivalent (“MME,” a measure of the potency of a

dose of opioids) that reached dangerous levels. This not only increased the risk of

an overdose but could also signal that the pills were being diverted to persons other

than the patient (such as for illegal sale). Nevertheless, between June 2013 and June

2018, Walmart pharmacists filled thousands of prescriptions for multiple

immediate-release opioids for the same person, on the same day or close in time, in

some cases for not only two but three or more immediate-release drugs. DOJ

Complaint ¶¶363-383.

126.   A prescription for dangerous “cocktails” of opioids and non-opioids is

another red flag. Walmart’s POM recognized that, red flags include prescriptions

“that represent a ‘cocktail’ of commonly abused drugs.” A compliance unit director

explained in an internal email in February 2016 that “[a] cocktail is a red flag that

should alert the [pharmacist] to use their professional judgment to refuse to fill the

[prescription].” These combinations increase euphoric effects but also increase the

                                         42
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 43 of 147 PageID #: 675




risk of abuse and overdose. Walmart pharmacists filled thousands of prescriptions

that fall into four distinct “trinity” categories of combinations of opioid/non-opioid

prescriptions that on their face presented an obvious red flag as to the prescriptions’

validity.4 Each category was known to be popular among individuals who were

abusing or misusing prescription drugs.

127.   Between June 2013 through the date the DOJ filed its Complaint in December

2020, Walmart filled thousands of prescriptions comprising dangerous “trinity”

combinations, many of which had additional red flags. For example, hundreds of

these prescriptions were paid for in cash and hundreds were for a patient in a

different state than the prescriber, signaling that the patient and the doctor did not

have a legitimate relationship. DOJ Complaint ¶¶384-408.

128.   Another red flag is repeated fills of very high dosages of opioids. Walmart’s

POM recognized that prescriptions presented red flags if they were “for an

unusually large quantity starting at a high dose.” Nevertheless, from June 2013

through the date of the DOJ Complaint, Walmart filled numerous high dose

prescriptions. Many of them contained additional red flags such as being paid for in




4
 These categories consist of the “classic trinity,” the “zopidem trinity,” the “stimulant trinity,”
and the “trinity plus.” For example, the stimulant trinity, (also called the “blackout trinity”)
consists of: a) an opioid, b) a benzodiazepine, and c) a stimulant. This combination is dangerous,
given that the effects of the stimulant may lead the user to overdose in an effort to achieve the
desired euphoria. DOJ Complaint ¶¶ 387, 391, 394, 401.
                                                43
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 44 of 147 PageID #: 676




cash, were for a patient in a different state than the prescriber or were written by

prescribers running known pill-mills. Id. ¶¶409-415.

129.   Another red flag is unusually early refills for Schedule II controlled

substances. Refilling a prescription for a controlled-substance significantly early-

i.e. before the patient should have exhausted the prior months’ supply- signals abuse

or diversion. In such cases, the individual is likely taking a higher quantity of the

drug than prescribed or diverting some of the pills to others.

130.   Walmart’s own policy recognized that early refills could signal abuse.

Despite this, from June 2013 through the date the DOJ filed its Complaint, Walmart

filled thousands of these prescriptions early. These prescriptions were filled so early

that they indicate that Walmart pharmacists would have known that substantially all

of them were illegitimate. DOJ Complaint ¶¶422-426.

       II.   Walmart Violated the CSA in its Role as A Distributor of
             Controlled Substances
131.   21 C.F.R. § 1301.74(b) requires distributors of controlled substances to

design and operate a system to detect suspicious orders of controlled substances and

to report those suspicious orders to the DEA. Suspicious order monitoring is

referred to as “SOM.”

132.   Walmart acted as a distributor of controlled substances, delivering large

shipments to its pharmacies throughout the U.S. Walmart violated the CSA “at least

hundreds of thousands of times” by failing to design and operate a system to detect

                                          44
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 45 of 147 PageID #: 677




and report suspicious orders to the DEA. Suspicious orders include, but are not

limited to, orders that are unusual in size, pattern, or frequency.

133.   From 2000 to approximately May 2018 Walmart self-distributed tens of

millions of shipments of controlled substances to its own Walmart and Sam’s Club

pharmacies. Walmart operated at least six distribution centers in various states. Only

one distribution center, located in Bentonville Arkansas, distributed Schedule II

controlled substances.

134.   From 2012 to 2018, Walmart was the largest self-distributor in the country

for oxycodone, hydromorphone, and hydrocodone in terms of both dosage units and

grams.

135.   Walmart had access to a wealth of data such that it could readily have

designed a system to adequately detect suspicious orders. Walmart had data about

individuals who filled prescriptions at its pharmacies, information about the

prescribers, and reports from its own pharmacists who raised concerns.

136.   Walmart also had the ability to use sophisticated data analytics to detect

suspicious orders. Walmart has emphasized that it relies on “big data” in its

pharmacy operations to “enhance, customize and optimize the shopping

experience” and “to make Walmart pharmacies more efficient,” namely by using

the data to “help[] the pharmacy with staff scheduling and to reduce the amount of

time it takes a prescription to be filled.” DOJ Complaint ¶488.

                                          45
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 46 of 147 PageID #: 678




137.    Walmart also had access to additional data and information it could use to

determine whether an order was suspicious, including, for example, knowledge of

pill-mill prescribers, historical order quantities and patterns, previously flagged

orders, previous suspicious order reports and prior and current suspicious order

monitoring (SOM) remediation plans (discussed below) for its pharmacies. Id.

¶487.

138.    Despite possessing a wealth of data and other information to detect suspicious

orders Walmart did not create or employ an effective SOM program. As a result,

Walmart failed to detect and report hundreds of thousands of suspicious orders that

its pharmacies placed with distribution centers, in violation of the CSA. Walmart’s

specific violations in this regard are discussed more fully below.

       A. Corporate Employees and Internal Documents Informed Defendants that
          its SOM Was Inadequate and that Walmart Was at Risk of DEA
          Enforcement

139.    On or about December 27, 2007, the DEA sent letters to all registered

distributors of controlled substances, including Walmart, reminding them of their

legal obligation under 21 C.F.R. § 1301.74(b) to detect and report suspicious orders

to DEA. DOJ Complaint ¶¶506-507

140.    In the December 27, 2007 letter, DEA advised distributors that failing to

comply with their obligations could lead to great harm: “[A]ll registrants—

manufacturers, distributors, pharmacies, and practitioners—share responsibility for


                                          46
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 47 of 147 PageID #: 679




maintaining appropriate safeguards against diversion. Nonetheless, given the extent

of prescription drug abuse in the United States, along with the dangerous and

potentially lethal consequences of such abuse, even just one distributor that uses its

DEA registration to facilitate diversion can cause enormous harm.” Id. ¶507

141.   Despite this, prior to 2010 Walmart had no written policies or procedures

related to the identification or reporting of suspicious orders. Walmart therefore

shipped suspicious orders regularly.

142.   In November 2010 Walmart implemented a formal policy titled “Pharmacy

Manual 21-402 (“Controlled Substance Monitoring”). (“PM 21-402”) which had

numerous flaws and was wholly ineffective for several reasons. DOJ Complaint

¶¶509-12.

143.   In or around October 2013, the Company’s U.S. Compliance department

generated a document called a “Controlled Substance Risk Assessment” (“October

2013 CSRA”) that stated Walmart had not “[d]esigne[d] & operate[d] a system [sic]

to detect suspicious orders and report them to the DEA when discovered.” The

October 2013 CSRA did not contain an expected date for such a system, listing only

“TBD” in the delivery date field. The October 2013 CSRA recognized that it was

necessary to create and operate such a system to “meet obligations of DEA MOA.”

144.   By mid-2014 Walmart recognized that it was at risk of a DEA enforcement

action because it was not complying with the CSA’s requirements for detecting and

                                         47
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 48 of 147 PageID #: 680




reporting suspicious orders. A June 14, 2014 email from Walmart’s then Director

of Compliance states that Walmart considered modifying its SOM system to “help

Walmart avoid DEA enforcement as a result of non-compliance with 21 CFR

1301.74(b).”

145.   According to a June 2014 Walmart “Portfolio Scoring Worksheet, Suspicious

Order Monitoring” (“June 2014 PSW”) that Walmart’s Health & Wellness

department generated, the Company internally recognized that suspicious order

monitoring was mandated by 21 C.F.R. §1301.74(b) and the 2011 MOA, and noted

that Walmart’s obligation to implement such a program was national in scope.

146.   The June 2014 PSW is a document that was produced in the MDL. It is titled

“Portfolio Scoring Worksheet” with the “Project Name” “Suspicious Order

Monitoring” and “Program Name” “Health and Wellness Logistics”.” Walmart

created the document in response to the 2011 MOA. It is scoring sheet assessing

the effectiveness of Walmart’s suspicious order monitoring program. The document

contains a “Corporate Governance Scoring Section.” With respect to suspicious

order monitoring, it says: “Is the risk being mitigated today by manual, systematic

or a combination of both…” The response is “5”, which means “No, Emerging Risk,

has no processes in place today”. In the next box it says: “What is the likelihood

that the events or conditions underlying the Risk will occur?”       Response is:

“Likely.” In the next box down: “What is the potential financial or reputational

                                        48
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 49 of 147 PageID #: 681




impact to the company if [these] events…occur?” “Severe.” The next page: “What

is the extent of the Legal or Regulatory requirement?” Response: “National.” “Is

[this] effort related to a settlement [or] agreement with a Government Agency…”

Response: “Yes.” “Is this effort Executive directed.” Response: “Yes.” “Is this

effort Board directed or informed?” Response: “Board informed.” The PSW makes

clear that the suspicious order monitoring program was the product of an executive

directive that the Board was being informed about the program.

147.   Accordingly, June 2014 PSW discloses that suspicious order monitoring was

an “existing risk” for which the Company had “no processes in place today.” The

Board and management also knew that it was “likely” that the “events or conditions

underlying the Risk would occur,” leading to a “severe” risk of “financial and

reputational impact to the Company[,]” which included “physical security risks,”

“health and safety risks,” and “fraudulent activities.”

148.   In September 2015, Walmart created a “’Health and Wellness Controlled

Substances Advisory Panel” to oversee “’the Health and Wellness Division’s

Controlled Substance Compliance Program (the “Program”) which addresses

compliance with state and federal laws, regulations of standards of conduct related

to controlled substance dispensing and distribution.”

149.   One member of the Controlled Substances Advisory Panel, was, at times,

responsible for developing both dispensing and distribution policies and practices.

                                         49
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 50 of 147 PageID #: 682




This individual’s responsibilities included reviewing “pill mill” prescribers as part

of Walmart’s “prescriber review committee.”         This individual also oversaw

Walmart’s distribution compliance for both high-level policy and day-to-day

implementation of the SOM program. DOJ Complaint ¶494.

150.   This same individual was responsible for executing Walmart’s SOM policies.

She “developed a strategy for a much more comprehensive program than was

initially developed. She was one of only two people in charge of determining which

of the orders that Walmart pharmacies placed with Walmart’s own drug distribution

center were suspicious and that Walmart was therefore required to report to the

DEA.”

151.   Walmart’s corporate employees, specifically the members of its Controlled

Substances Advisory Panel who oversaw compliance with high-level policy and day

to day implementation of Walmart’s SOM, were aware of and controlled its

dispensing and distribution practices. Despite this, as described below, Walmart

failed to use the abundance of data and corporate knowledge it possessed to detect

suspicious orders and maintain an effective SOM program. DOJ Complaint ¶495.

152.   In 2015, a proposal from Walmart’s U.S. Compliance Department (“2015

Proposal”) to “design and operate a system to identify ‘Suspicious Orders’ of

controlled substances” acknowledged that the Company’s suspicious order

monitoring program still required immediate and substantial enhancements in order

                                         50
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 51 of 147 PageID #: 683




“to help Walmart avoid DEA enforcement as a result of non-compliance with [the

CSA].” The 2015 Proposal (a document produced in the MDL) indicates that

Walmart’s U.S. Compliance Department requested that a project be performed to

modify Walmart’s suspicious order monitoring system to “allow program

enhancements to help Walmart to avoid DEA enforcement as a result of non-

compliance with 21 CFR 1301.74(b). The 2015 Proposal noted that the “benefits”

to be achieved from “completing this initiative” are “Compliance with federal law

and VAWD accreditation standards.”

153.   Even after Walmart implemented the proposed store-specific thresholds in

2015, the Company’s suspicious order monitoring program continued to remain

non-compliant on its face. For example, Walmart’s “modified program” still failed

to detect whether orders were of an unusual frequency or unusual patterns; still did

not consider whether a pharmacy was ordering the same controlled substance of the

same drug strength but with different NDC’s; permitted pharmacies to place orders

well beyond the size thresholds but without those orders ever being flagged. In

addition, the modified SOM program ignored hundreds of thousands of orders

pharmacies placed with independent distributors in calculating whether size

thresholds for orders of opioids had been exceeded. —DOJ Complaint ¶¶643-48.

According to deposition testimony from the Opioid MDL, a Walmart representative




                                        51
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 52 of 147 PageID #: 684




testified that different limits were not implemented because they “didn’t make sense

for the business.”

154.   DEA diversion investigators even directly told Walmart that it was violating

the law in failing to report suspicious orders. For example, in a February 2015

meeting, DEA diversion investigators informed Walmart that its practice of

reducing the quantity of suspiciously large orders for controlled substances without

informing the DEA that the order was suspicious (as discussed further below)

violated the CSA. Despite this, Walmart continued to engage in this illegal practice

through at least November 29, 2017.

155.   In denying Walmart’s motion for summary judgment in the MDL, Judge

Polster rejected Walmart’s argument that plaintiffs failed to cite “expert testimony

to show its suspicious order monitoring system was noncompliant,” stating that “the

record evidence suggests obvious deficiencies that a layperson could plainly

recognize.”

156.   The October 2013 CSRA, the June 2014 PSW, and the 2015 Proposal all

make clear that Defendants were aware that Walmart failed to failure to meet its

legal obligations under the CSA, subjecting the Company to increased risks of a

DOJ enforcement action and corresponding criminal and/or civil penalties and

reputational damage.




                                        52
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 53 of 147 PageID #: 685




157.    According to the DOJ Complaint Walmart never fixed the known defects in

its SOM program.

158.    In April 2018, almost immediately after learning of the DOJ’s planned

indictment, Walmart exited the distribution business altogether. Walmart’s decision

to exit the distribution business shows that its CSA compliance controls were so

deficient that rather than attempt belatedly to adopt and maintain a legally compliant

suspicious order monitoring system Walmart would rather cease its business

distributing opioids. Walmart’s decision to end its business distributing opioids

after the DOJ threatened to indict Walmart demonstrates that Walmart was aware

of its legal violations.

       B. Walmart’s Specific CSA Violations in its Role as a Distributor

1)         Walmart Failed to detect and report orders of unusual frequency
or pattern
159.    The CSA required Walmart to evaluate orders showing unusual size,

frequency, or patterns. Walmart’s SOM system focused exclusively on the size of

the orders.

160.    In 2014, Walmart went to an outside consultant called Mu Sigma that offered

to redesign Walmart’s SOM to enable it to detect unusual ordering patterns and

combinations. This would help Walmart detect when it was dispensing illegal

opioid prescriptions. Walmart declined the opportunity to redesign its defective

SOM system.
                                         53
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 54 of 147 PageID #: 686




161.   Because Walmart’s SOM system did not flag orders for unusual frequency

and pattern Walmart did not report any of these orders to the DEA, in violation of

the law. DOJ Complaint ¶¶ 519-26.

        2) Walmart Failed to detect and report unusually large orders

162.   At some point prior to July 2014, Walmart’s SOM program began using

weekly size “thresholds” and “hard limits” limiting the quantity of controlled

substances its pharmacies could order from its distribution centers. An order that hit

a “threshold” was supposed to trigger a temporary hold to the order for further

evaluation (i.e. to determine if that order was suspicious for purposes of the CSA).

A “hard limit” was supposed to serve as the maximum amount of a particular drug

the pharmacy could order per week. DOJ Complaint ¶¶529-31.

163.   Walmart’s thresholds and hard limits ignored differences between its

pharmacies. Because of differences in customer characteristics and populations

among pharmacies a one-size-fits-all approach to thresholds and hard limits made

no sense. For example, Walmart knew that its pharmacies varied in many ways.

Some pharmacies served sparsely populated rural communities and other

pharmacies served large urban communities with big populations. Accordingly, it

did not make sense for two pharmacies- one serving a large population and one a

small population- to be subject to the same limitations with respect to the size of

controlled substance orders. Despite this, Walmart utilized this arbitrary approach.


                                         54
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 55 of 147 PageID #: 687




As a result, Walmart failed to detect and report many unusually large orders Id.

¶¶529-537.

164.   The only controlled substance dose and strength Walmart imposed a “hard

limit” on was Oxycodone 30mg, wherein Walmart placed a hard limit of 20 bottles

per store per week. Despite this, Walmart violated this hard limit at least 216 times

between June 2013 and July 2015. Id. ¶¶538-45.

165.   Additionally, Walmart’s size thresholds were based on the number of bottles

of a particular controlled substance as opposed to the number of dosage units in the

actual bottles. This approach was flawed and ineffective and simply allowed

pharmacies to evade the bottle-based threshold by ordering fewer bottles which

contained more pills per bottle.

166.   Walmart was aware, based on memos from pharmacy managers, that setting

thresholds based on bottle quantity rather than dosage units was a loophole where

pharmacies could, and did, order excessive amounts of controlled substances. For

example, the General Manager of one of Walmart’s six distribution centers wrote

in a memo that “several control….items have changed from a 100 count bottle to a

1000 count bottle,” such that a pharmacy that had previously ordered 20 bottles of

a controlled substance for a total of 2,000 dosage units was now able to order 20

bottles of that same controlled substance for a total of 20,000 dosage units. The

General Manager concluded “[t]he system now should flag pills verses [sic]

                                         55
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 56 of 147 PageID #: 688




bottles.” Walmart recognized this problem in October 2013 and did not change its

policy in this regard until at least August 2015. DOJ Complaint ¶¶ 546-53.

167.   Another flaw in Walmart’s size thresholds was that Walmart’s SOM program

failed to aggregate and flag multiple orders a pharmacy placed for the same drug

and strength where those orders were for products that had different National Drug

Codes (“NDC”) because they were made by different manufacturers. In other

words, if multiple manufacturers made the same drug, the drug would have multiple

NDCs. Because of this flaw, Walmart’s SOM system failed to flag orders that

exceeded size thresholds. Id. ¶¶ 554-58.

168.   Walmart also avoided reporting suspicious orders by “cutting” the size of

orders that exceeded the threshold. For example, if it received an order for 50

bottles and the threshold was 20, it would reduce the order and ship 20 bottles.

Walmart did so without reporting these suspicious orders to the DEA, in violation

of CSA mandates.

169.   Walmart branded pharmacies, in addition to receiving its controlled

substance orders from Walmart’s distribution hubs, also received hundreds of

thousands    of   orders   from   two      other   distributors:   McKesson   and

AmerisourceBergen. However, Walmart did not factor in shipments from these two

distributors when considering whether its pharmacies had exceeded thresholds and

size limits. Walmart was aware of this flaw. An October 2014 Walmart internal

                                        56
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 57 of 147 PageID #: 689




presentation assessing the efficacy of its SOM system noted “McKesson orders are

not considered in evaluation.” Id. ¶¶569-578.

170.   To cover up its legal violations Walmart began classifying unusually large

orders as “errors,” when there was absolutely no indication that the pharmacy had

intended to order a smaller quantity.         In so doing Walmart failed to report

suspiciously large orders to the DEA, in violation of the CSA. Id. ¶¶579-83.

   3) Walmart Ignored Specific Signs of Diversion from its Own Walmart
   Branded Pharmacies

171.   In addition to ignoring orders that were suspicious by virtue of their unusual

size, frequency and pattern, Walmart also ignored other warning signs that orders

Walmart pharmacies placed were suspicious.

172.   The DOJ Complaint sets forth in detail numerous examples where Walmart

pharmacists contacted Walmart’s compliance department about prescriptions

written by “pill mill” prescribers, and illegal diversion occurring inside Walmart

stores and Walmart failed to take any remedial action or notify the DEA of

suspicious orders from those stores in violation of the CSA’s clear legal

requirements.

173.   For example, in June 2016, Walmart’s Director of Controlled Substances

notified Walmart’s Regional Health and Wellness Director for Florida, Alabama,

Mississippi and Georgia that a certain doctor was one of the top three prescribers

for oxycodone 30mg for a store in Tampa; that 75% of this doctor’s prescriptions

                                         57
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 58 of 147 PageID #: 690




for oxycodone 30 mg were for quantities of 120 doses or greater; and that the top

three drugs this doctor prescribed were oxycodone 30mg, hydromorphone 8 mg and

methadone 10 mg. Despite this knowledge, Walmart took no action to limit

shipments of controlled substances to Walmart pharmacies that routinely filled

prescriptions for this and other “pill mill” prescribers. DOJ Complaint ¶¶584-595.

        4) Walmart Failed to Adequately Staff and Train its Compliance
        Personnel and Shipped Flagged Orders Before Compliance Personnel
        Could Examine Them

174.   Despite being the largest employer in the United States, and despite having

5,000 pharmacies, Walmart failed to devote sufficient personnel to operate its SOM

program. Walmart recognized this. For example, an “Overview of SOM project

Progress” attached to a November 23, 2014 email noted problems including

““Inconsistent application of monitoring standards by associate across DC

[distribution center] facilities”; “No consistent training for associates”; “No

dedicated [Home Office] resource”; and “SOM policy only included DC associate

responsibilities – no [Home Office] involvement or cross-functional collaboration.”

DOJ Complaint ¶¶596-99.

175.   Walmart also did not allow its staff adequate time to examine flagged orders,

chose not to review every flagged order, and failed to provide employees with

training specific to monitoring suspicious orders of controlled substances. Id.

¶¶608-09.


                                         58
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 59 of 147 PageID #: 691




          5) Walmart Failed to Investigate and Report to the DEA Flagged
          Orders and Failed to Document its Evaluation of Flagged Orders

176.   As a Walmart Senior Manager for Logistics stated in an August 27, 2014

email “our obligation is to monitor all orders, investigate ‘orders of interest’

(potentially suspicious orders), hold any ‘order of hold any ‘order of interest’

until/unless the order is investigated and cleared and report any ‘suspicious’ orders

to DEA.” DOJ Complaint ¶¶612.

177.   Despite this, Walmart routinely failed to investigate thousands of flagged

orders.

178.   Walmart also had no process to document facts about orders that exceeded

threshold limits. In the instances when Walmart did conduct due diligence on

flagged orders it often did not even keep a record of this due diligence. Id. ¶¶626-

33.

          6) Walmart’s Modified System for Detecting and Reporting Suspicious
          Orders Remained Defective
179.   As noted above, Walmart was aware of the many flaws in its suspicious order

monitoring and reporting system. An outside consultant, Mu Sigma, reviewed some

modifications Walmart proposed that would use a statistical methodology to detect

suspicious orders. In January 2014 Mu Sigma notified Walmart that its proposal had

shortcomings. Mu Sigma proposed a more effective methodology.               Walmart

rejected it, in part due to cost.


                                         59
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 60 of 147 PageID #: 692




180.   According to a Walmart Senior Manager for Logistics “Mu Sigma quoted us

$185,000 for the work which, I think, is ridiculous.” DOJ Complaint ¶639. To put

this in perspective, in a little over a four-year period Walmart shipped

approximately 15.2 million orders of Schedule II controlled substances and

Schedule III narcotics to its own pharmacies, having a retail value of well over $750

million. Id. 682.

181.   Instead, Walmart used its own modified system despite knowing that it was

flawed and defective at detecting suspicious orders. Walmart used this modified

system from August 2015 through November 29, 2017.

182.   As a consequence of these continued defects in its SOM system, Walmart

continued to fail to report at least hundreds of thousands of suspicious orders to the

DEA in violation of the CSA. DOJ Complaint ¶¶643-680.

        7) Walmart’s Failure to Detect and Report Suspicious Orders Occurred
        on A Grand Scale
183.   According to the DOJ Complaint, from June 26, 2013, through November

29, 2017, Walmart shipped approximately 15.2 million orders of Schedule II

controlled substances and Schedule III narcotics to its own pharmacies. During the

same time period, Walmart reported only 204 suspicious orders to DEA—"an

infinitesimal percentage”. DOJ Complaint ¶684.

184.   The DOJ Complaint states: “Walmart’s ultralow rate of suspicious-order

reporting is incredible. The small number of suspicious orders Walmart reported

                                         60
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 61 of 147 PageID #: 693




cannot be credibly attributed to a lack of unusual or otherwise suspicious orders

placed by its pharmacies. By comparison, McKesson, the independent distributor

that served as the back-up distributor to Walmart-branded pharmacies, received far

fewer orders from Walmart’s pharmacies but reported to DEA more than 13,000

suspicious orders from Walmart pharmacies between June 26, 2013, and November

29, 2017. Walmart would have been notified of these 13,000 suspicious orders in

all instances where McKesson rejected them because they were suspicious.

185.   The DOJ Complaint further states:

       Walmart’s failure to report suspicious orders stems from Walmart’s
       decisions to operate a system that failed to detect suspicious orders
       and to manipulate that system to avoid reporting to DEA those
       suspicious orders that were detected….When Walmart fulfilled
       suspicious orders, Walmart’s approach allowed dangerous controlled
       substances to enter the market. Even in those circumstances where
       Walmart recognized that certain orders were “suspicious” after those
       orders had already been shipped to its stores, Walmart’s failure to report
       those orders and take other remedial steps allowed the ordered drugs to
       “enter the market.” Walmart’s systematic failure, for years, to comply
       with its legal obligation to detect and report each of its suspicious
       orders thus created a major obstacle to efforts to combat the
       prescription drug abuse epidemic.

       DOJ Complaint ¶695.

186.   The DOJ Complaint also explains that Walmart financially benefited from

these violations of law:

       Walmart chose to avoid the expense of creating and implementing a
       proper program for monitoring and reporting suspicious orders. For
       example, Walmart avoided the expense of creating and implementing a
       remediation plan for each suspicious order, which could have imposed

                                          61
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 62 of 147 PageID #: 694




       burdens on Walmart and might also have uncovered improper activity
       that Walmart would have to remediate. Likewise, Walmart avoided the
       expense of paying for adequate numbers of compliance personnel. Most
       critically, Walmart profited by providing its pharmacies with
       unusually large quantities of controlled substances to sell, and from
       selling other products to customers who came to Walmart stores only
       because Walmart pharmacies would readily provide these controlled
       substances. In sum, Walmart chose, for years, to disregard a well-
       established legal obligation on a systematic basis and a huge scale
       involving at least hundreds of thousands of orders of controlled
       substances. In doing so, Walmart substantially benefited itself while
       increasing the risk of undetected unlawful conduct and serious
       widespread harm to Americans in the midst of a nationwide
       prescription drug abuse epidemic.

       Id. ¶696.

       III.   Walmart’s Actions in Connection with its Membership in the
              National Association of Chain Drug Stores

158.   The plaintiffs in the Opioid MDL allege that the “Distributor Defendants”

(consisting of companies that distributed opioids) were members of the Healthcare

Distribution Alliance (“HDA”) and that the “Pharmacy Defendants” (which

includes Walmart) and the Distributor Defendants were members of the National

Association of Chain Drug Stores (“NACDS”).

159.   The Opioid MDL Plaintiffs alleged that Walmart and other members used the

HDA and NACDS to protect the supply chain of opioids through various means,

including: (1) Drafting a “best practices” model for dealing with “suspicious

orders,” better known as the Industry Compliance Guidelines (“ICGs”), as a ruse to

avoid regulatory enforcement; (2) Coordinating to invalidate enforcement actions;

                                        62
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 63 of 147 PageID #: 695




(3) Coordinating to fight the stricter controls for hydrocodone combination products

and (4) Circumventing the DEA through the creation of a coalition on controlled

substances that aimed to limit the scope of DEA restrictions on their continued

distribution of controlled substances.

160.   In denying Walmart and the other MDL Defendants’ summary judgment

motions on plaintiffs’ civil conspiracy claims, Judge Polster held that the evidence

showed that the Pharmacy Defendants: (i) used their membership and leadership

positions in NACDS and their relationship with Distributor Defendants to “grow

and protect the Opioid Supply Chain,” (ii) coordinated with Distributor Defendants

to form a “coalition” on controlled substances to limit the scope of DEA regulations

on the distribution of controlled substances, and (iii) worked “in partnership” with

the HDA to develop “solutions to the DEA enforcement issues” and “strategies”

concerning “ongoing problems that NACDS members are having with DEA

enforcement actions.” In re National Prescription Opiate Litigation, MDL 2804,

ECF No. 2562, 2019 WL 4178610, at *5 (Sept. 3, 2019).

       IV.   Undisclosed Government Activity Related to Walmart’s Opioid
             Business
161.         Unbeknownst to investors, the government has targeted Walmart’s
unlawful opioid dispensing and distribution practices for over a decade.
162.         In 2009, the DEA took nationwide action against Walmart.             In
November 2009, the DEA issued an Order to Show Cause seeking to revoke the

                                         63
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 64 of 147 PageID #: 696




registration of a Walmart pharmacy in California to dispense controlled substances.
       The 2009 OTSC alleged that the Walmart pharmacy:


   (1) Improperly dispensed controlled substances to individuals based on
       purported prescriptions physicians who were not licensed to practice
       medicine in California had issued;

   (2) Dispensed controlled substances based on Internet prescriptions physicians
       issued that were not for a legitimate medical purpose and/or outside the usual
       course of professional practice; and

   (3) Dispensed controlled substances to individuals the pharmacy knew or should
       have known were diverting controlled substances.

187.   To resolve the threatened enforcement proceeding stemming from the 2009

OTSC, in March 2011 the DEA and Walmart entered into a nationwide

memorandum of agreement (“2011 MOA”). The 2011 MOA required Walmart to

adopt a national compliance program designed to ensure that it fulfilled its legal

obligations under the CSA when filling controlled substance prescriptions.

Walmart also agreed to collect reports from its pharmacies when those pharmacists

determined that controlled substance prescriptions were invalid and refused to fill

them. While Walmart’s compliance unit collected these refusal-to-fill reports, it

chose, for years not to alert Walmart’s pharmacists so that they could use that

information to determine whether to fill similar prescriptions. DOJ Complaint ¶19.

The failure to share these important reports among pharmacists rendered the reports

themselves useless.

                                         64
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 65 of 147 PageID #: 697




188.   The 2011 MOA had a four-year term. Accordingly, the MOA was in effect

from March 11, 2011 to March 11, 2015.

189.   Pursuant to the MOA, Walmart promised to “maintain a compliance program,

updated as necessary, designed to detect and prevent diversion of controlled

substances as required by the Controlled Substances Act and applicable DEA

regulations.”

190.   Walmart authorized its Senior VP and President, Health and Wellness, John

Agwanobi, along with its outside counsel at King & Spaulding LLP, Catherine M.

O’Neill to sign the 2011 MOA on Walmart’s behalf. Even though the 2009 OTSC

involved one specific Walmart pharmacy, the 2011 MOA bound the entire

Company, i.e., each of Walmart’s then 4,700 pharmacies.

191.   The 2011 MOA was between the DEA and “Wal-Mart Stores, Inc. on its

behalf as well as on behalf of its subsidiaries that operated pharmacies registered

with [the] DEA.” The 2011 MOA states that Walmart and the DEA entered it “to

avoid the uncertainty and expense of litigation.”

192.   In the 2011 MOA Walmart recognized that to comply with its legal obligation

not to dispense controlled substances based on prescriptions “issued by physicians

for other than a legitimate medical purpose and/or outside the usual course of

professional practice…,” Walmart needed to create a process that would ensure that

its pharmacists were identifying common signs of diversion.

                                        65
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 66 of 147 PageID #: 698




193.   The MOA specifically mandated Walmart to include in its compliance

program procedures to ensure that pharmacists identified red flags:

       The program shall include procedures designed to identify the common
       signs associated with the diversion of controlled substances including,
       but not limited to, doctor-shopping requests for early refills, altered or
       forged prescriptions, prescriptions written by doctors not licensed to
       practice medicine in the jurisdiction where the patient is located, and
       prescriptions written for other than a legitimate medical purpose by an
       individual acting outside the usual course of his professional practice.

194.   In the MOA, Walmart also agreed that if one of its pharmacists concluded

that a prescription was not issued for a legitimate medical purpose by a practitioner

acting in the usual course of professional practice, was forged, or had been altered,

and it refused to fill that prescription, Walmart would notify the local DEA field

office within seven business days of the refusal to fill.

195.   Walmart was also required to institute policies and procedures to block the

early refill of controlled substances, maintain and enforce a policy allowing

pharmacists to obtain and review patient or doctor profiles from the prescription

monitoring program before dispensing controlled substances, implement

procedures to routinely verify the validity of DEA registration numbers on

prescriptions, implement policies and procedures designed to ensure that

pharmacies comply with other applicable laws, and notify the DEA whenever

Walmart refuses to fill suspicious prescriptions for controlled substances.




                                          66
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 67 of 147 PageID #: 699




196.   Additionally, the 2011 MOA provided that “Walmart acknowledges and

agrees that the obligations taken in this subparagraph do not fulfill the totality of its

obligations under the CSA and its implementing regulations.”

197.   As detailed in the DOJ Complaint and herein, Walmart flagrantly violated all

of the 2011 MOA’s provisions.

198.   Defendants were aware that Walmart violated the 2011 MOA and that the

consequences to Walmart of having violated it would be severe. Defendants’

awareness is evidenced, inter alia, by the October 2013 CSRA, the 2014 PSW and

the 2015 Proposal.

199.   First, the 2013 CSRA explicitly states that Walmart had not designed a SOM.

Second, the 2014 PSW states that Walmart’s SOM program was the product of an

executive directive and that the board was being informed of it. It states that

Walmart’s SOM program was related to a settlement agreement with the

government (i.e. the 2011 MOA). Nevertheless, the 2014 PSW recognizes that

Walmart had “no processes in place” to comply with its legal requirements to have

a functioning SOM pursuant to the 2011 MOA and the CSA. It further

acknowledges that the risks related to not having a SOM program are severe

financial and reputational impact to the Company, which include physical security

risks, health and safety risks and fraudulent activities. Further, it states that these

severe risks are likely to occur. Third, Walmart’s 2015 Compliance Department

                                           67
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 68 of 147 PageID #: 700




Proposal admits that Walmart’s SOM program required immediate and substantial

enhancements to “help Walmart avoid DEA enforcement as a result of non-

compliance with [the CSA].”

200.   In the summer of 2016, federal prosecutors began investigating two Texas

doctors (Howard Diamond and Randall Wade) who were prescribing vast amounts

of opioids. DEA agents surveilled Wade’s clinic is August 2016 and followed three

women to a Walmart pharmacy in McKinney, Texas. The three women walked out

with large quantities of painkillers.

201.   On December 7, 2016, the DEA raided Walmart Store 206 in McKinney,

Texas obtaining records about Diamond and Wade (who were both eventually

convicted of illegal distribution of opioids and sentenced to 20 and 10 years,

respectively). Raids of Fortune 500 companies are extremely rare.

202.   Walmart has acknowledged that on December 7, 2016 it learned that the

Eastern District of Texas (“EDTX”) was criminally investigating the Company (the

“DOJ Investigation”).

203.   In addition to the DOJ Investigation, Walmart received more than 50 “Letters

of Admonition” from the DEA for its prescribing practices from 2000 to 2018. The

DEA issues a Letter of Admonition if it finds deficiencies in an unannounced

inspection auditing controlled substance storage locations and laboratories. In a

typical audit, DEA Diversion Investigators inspect the controlled substance

                                        68
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 69 of 147 PageID #: 701




licensee/registrant for compliance with the CSA. A Letter of Admonition requires

a written response describing the actions to correct deficiencies. Walmart also

entered two Controlled Substances Act settlements in 2007 and 2008, one for filling

unlawful prescriptions and the other for recordkeeping violations.

204.   Just three months before learning of the DOJ’s criminal investigation, in

October 2016, Defendant McMillon bumped into a friend named Jerry Jones, whose

adult son had ended his life after becoming addicted to prescription opioids. Jones

was speaking at a conference on prescription drug abuse prevention. Defendant

McMillon asked Jones what Walmart could do to help his “mission” of combatting

prescription drug abuse and fighting the opioid epidemic. Defendant McMillon

made clear to Jones that he was serious and not just asking to be polite.

205.   Plaintiffs in the MDL have produced emails evidencing that Defendant

McMillon received emails from Jones with suggestions, and that McMillon then

forwarded those emails to other “Walmart executives.” According to Jones, in the

months immediately following these emails, Walmart told Jones it would start

“throwing technology” at the opioid crisis to “monitor prescriptions” stating, “if we

detect over-prescribing, we are going to cut them off.”

206.   From December 7, 2016 onward the DOJ Investigation progressively

intensified.




                                         69
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 70 of 147 PageID #: 702




207.   Federal prosecutors discovered that Walmart flagrantly violated the 2011

MOA. According to Pro Publica “as far as federal prosecutors and the DEA were

concerned- the MOA had placed Walmart on parole—and the company had violated

its terms.”

208.   In March 2017 EDTX Assistant U.S. Attorney Heather Rattan issued an

email search warrant to the Company. The search warrant related to documents

involving certain pharmacists in Texas.

209.   In June 2017 AUSA Rattan expanded the search warrant, seeking information

related to Walmart’s dispensing controlled substances generally.

210.   Between June 2017 and July 2018 EDTX issued five DEA Administrative

Subpoenas in connection with its criminal investigation of Walmart.

211.   In connection with the DOJ Investigation, Walmart produced nearly one

million pages of documents and six million prescription records, evidencing the

breadth and scope of the investigation in addition to the liability involved (since

each illegal prescription carries a penalty). Civil penalties for violating the CSA are

up to $67,627 for each unlawful prescription filled and $15,691 for each suspicious

order not reported.

212.   Then, on March 28, 2018, AUSA Rattan informed Walmart of her intention

to indict the Company.




                                          70
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 71 of 147 PageID #: 703




213.   Walmart immediately requested a meeting with federal prosecutors in the

EDTX. Walmart told the prosecutors that they hoped to resolve any criminal and

civil proceedings in one shot and insisted that EDTX AUSA in charge of the civil

division Joshua Russ attend the meeting. Prosecutors demanded that Walmart make

this request in writing. Walmart complied.

214.   In April 2018 Walmart met with EDTX federal prosecutors. Walmart’s inside

counsel, Bob Balfe, Chief Counsel for Global Investigations, and Walmart’s lead

outside counsel, Karen Hewitt of Jones Day attending the meetings. Walmart and

federal prosecutors reportedly agreed on the facts but differed over whether they

justified a criminal charge.

215.   The details of the meetings and conversations between Walmart and federal

prosecutors that took place in the spring and summer of 2018 are set forth in

correspondence between Walmart’s outside counsel at Jones Day, Karen Hewitt and

Assistant Attorney General Brian Benczkowski and Gustav Eyler, co-head of the

national Walmart Working Group within the DOJ and director of the Consumer

Protection Branch of the DOJ.

216.   On May 3 and 4, 2018 Walmart and its top attorneys again met with federal

prosecutors at the United States Attorneys’ Office in Plano, Texas. EDTX U.S.

Attorney Joe Brown, as well as the criminal and civil AUSA’s working on the case,

attended the meetings. During the first six hours of the meeting Walmart’s lawyers

                                       71
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 72 of 147 PageID #: 704




described the results of their internal investigation. While they claimed that they

had not found evidence of criminal wrongdoing they admitted that “Walmart could

have and should have done more to voluntarily combat the opioid crisis.”

217.   At the May 3-4 meetings federal prosecutors for the EDTX told Walmart that

it would imminently indict the Company. Prosecutors told Walmart the Company

should pay $1 billion to resolve the matter civilly.

218.   On June 6, 2018, Assistant Deputy Attorney General Iris Lan at the DOJ in

Washington, D.C. told Walmart that the DOJ’s Narcotics and Dangerous Drug

Section was assigned as a partner to both the criminal and civil aspects of the case.

219.   As far as the civil case, some of the prosecuting attorneys were willing to

trade off a large fine in exchange for Walmart agreeing to a more detailed public

statement of facts. EDTX Civil Chief Randi Russell stated that Walmart would have

to admit it had “killed people.” Walmart was eager to avoid this admission because

it would bring negative publicity and make the company vulnerable to private and

state lawsuits.

220.   On July 2, 2018, EDTX U.S. Attorney Joe Brown, AUSA Rattan and AUSA

Maureen Smith traveled to Walmart’s corporate headquarters in Bentonville

Arkansas. They met with Walmart’s inside and outside counsel and counsel for

Walmart’s Audit Committee. At the meeting they provided a “reverse proffer” of

the criminal case against Walmart.

                                         72
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 73 of 147 PageID #: 705




221.   During the July 2, 2018, meeting EDTX federal prosecutors told the

Company that it intended to indict Walmart on July 11, 2018, nine days later.

Walmart’s counsel at Jones Day stated that at the meeting “U.S Attorney Brown

noted that the planned indictment should not come as a surprise to Walmart as

EDTX had stated its plans during the May 2018 meetings.”

222.   During the July 2, 2018, meeting Walmart was able to convince the

prosecutors to postpone the July 11 indictment date to August 8 so that Walmart

would have time to make a presentation to prosecutors.

223.   On July 26, 2018, Walmart made its presentation to federal prosecutors at the

U.S. Attorneys’ Office in Plano, Texas.

224.   According to the MDL Court, the evidence shows that Defendant McMillon

has personal knowledge about the PowerPoint presentations to the DOJ that

Walmart’s counsel made at the July 26, 2018 meeting. The evidence indicates that

Walmart’s lawyers specifically consulted McMillon during the formulation and

approval of Walmart’s response to the DOJ’s criminal investigation.

225.   In attempting to convince the U.S. Attorneys not to criminally indict

Walmart, Walmart’s outside counsel at Jones Day highlighted the damage an

indictment would cause to Walmart and its shareholders, describing the “profound

negative impact on the lives and families of the Company’s 1.5 million U.S.

employees and its innocent shareholders. The decision to indict Walmart could

                                          73
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 74 of 147 PageID #: 706




ultimately result in layoffs. It would also likely mean the loss of billions of dollars

in the value of Walmart shares held in retirement saving accounts for millions of

Americans and the pension funds of countless nonprofits and public employees.”

226.   In response, AUSA Rattan said that Walmart was no different from an

individual criminal defendant who pleaded for leniency with the government by

stating that her children would be harmed by her incarceration. Civil Chief Randi

Russell stated that Walmart’s size did not make it above prosecution.

227.   On August 7, 2018, Walmart’s outside counsel and U.S. Attorney Brown,

Criminal Chief Matt Quinn and AUSA Rattan had a conversation. Notwithstanding

Walmart’s pleas, EDTX federal prosecutors would proceed with the indictment. As

Walmart’s counsel stated: “U.S. Attorney Brown stated he intends to indict

Walmart. AUSA Rattan then said that her intention was to present an indictment

to the grand jury on September 12.”

228.   On August 10, 2018, Assistant U.S. Attorney Lan directed Walmart’s counsel

to present Walmart’s submission to the Criminal Division.

229.   According to ProPublica, in the weeks that followed Walmart sought to

quash the criminal indictment by undermining the independence of public

prosecutors and appealing directly to the President’s administration and top DOJ

officials in Washington.




                                          74
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 75 of 147 PageID #: 707




230.   Further, EDTX federal prosecutors believed that Walmart had exploited its

access to high-level DOJ officials in Washington, D.C. during the investigation to

influence the outcome of the investigation. For example, Company lawyers met

with Attorney General William Barr during the investigation. The Company also

hired Rachel Brand, who had left the DOJ in February 2018 to take a high-level job

in Walmart’s legal department.

231.   On August 31, 2018, the DOJ informed Walmart it was declining to

criminally prosecute the Company.

232.   Notwithstanding the declination, in September 2018 AUSA Rattan told

Walmart that the investigation into the Company remained ongoing and that

Walmart should continue to comply with the DEA’s administrative subpoenas.

233.   Texas federal prosecutors felt strongly that the evidence supported a criminal

prosecution. In October 2018 EDTX federal prosecutors and DEA agents who had

been working on the investigation went to Washington to appeal to the DEA’s

acting administrator Uttam Dhillon to revive the criminal case.

234.   EDTX U.S. Attorney Joe Brown and AUSA Rattan laid out the evidence

against Walmart. They told Dhillon that Walmart pharmacists from all over the

country told the Company that they did not want to fill prescriptions of opioids

because they were from doctors running pill mills. Customers in Texas had died

after taking suspect prescriptions that Walmart filled. Pharmacists pleaded with

                                         75
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 76 of 147 PageID #: 708




Walmart’s corporate office. Walmart refused to take corporate-wide action. A

Walmart opioid compliance manager told a Walmart executive in an email that

Walmart’s focus should be on “driving sales.” Dhillon reportedly exclaimed “Jesus

Christ” “Why aren’t we talking about this as a criminal case.”

235.   Dhillon then accompanied the group of prosecutors and DEA officials to the

DOJ in D.C. to meet with the then-deputy attorney general Rod Rosenstein. Rattan

explained to Rosenstein that Walmart was a repeat offender and had violated the

2011 MOA, justifying the extraordinary path of criminal prosecution.

236.   Rosenstein declined to permit a criminal prosecution of the Company but

directed the prosecutors to focus on bringing criminal charges against individual

Walmart employees. Brian Benczkowski, the head of the DOJ’s Civil Division told

Joe Brown: “you have a whopper of a civil case.”

237.   On November 20, 2018, AUSA Russ (who was now the EDTX Civil Chief)

and Gus Eyler contacted Walmart’s counsel and stated that DOJ had formed a

“Working Group” to investigate Walmart for civil violations of the CSA. The

Working Group consisted of 15 separate U.S. Attorneys’ Offices and three litigating

components of the DOJ.

238.   On February 13, 2019 the Working Group issued an Omnibus Subpoena to

Walmart seeking evidence across 36 broad categories related to dispensing and

distribution of controlled substances, including records of all prescriptions filled

                                        76
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 77 of 147 PageID #: 709




and all pharmacies in the Working Group’s 15 districts over a five year period;

prescription records for all prescribers who have been corporately blocked by

Walmart, along with 329 additional prescribers over a five-year period; and all

witness statements, transcripts, pleadings, and discovery materials that the

Company produced in the MDL. The breadth of the Omnibus Subpoena

demonstrates both the scope and gravity of the DOJ’s civil investigation.

239.   Walmart entered into a tolling agreement with the DOJ through October

2019. Twenty DOJ attorneys in the Working Group met with Walmart in person on

December 14, 2018, February 27, 2019, and August 22, 2019, for a total of

approximately 12 hours.

240.   According to prosecutors, Walmart did not cooperate with the investigation.

For example, Walmart never gave prosecutors a full list of doctors that pharmacists

were concerned about; Walmart did not give prosecutors full information on its

internal databases to analyze prescribing information and patterns; and most

importantly, Walmart refused to produce emails between compliance officials and

the Company’s senior management.

241.   In August of 2019 Walmart learned that federal prosecutors were preparing

to indict Brad Nelson, the Walmart Compliance Director who refused pharmacists’

desperate pleas to block prescribers who operated pill-mills and who stated that

“driving sales” was a better use of time than analyzing data to comply with the 2011

                                        77
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 78 of 147 PageID #: 710




MOA. In response, on September 27, 2019, Walmart’s counsel at Jones Day wrote

to Gus Eyler objecting to the threat of a Nelson indictment and threatened to cease

cooperating with the investigation.

242.   Walmart successfully delayed federal prosecutor’s case against it by

improperly appealing to high-level officials in the DOJ. Joshua Russ resigned on

October 25, 2019. Russ stated in his resignation letter that Walmart “abused the

Department’s fairness, largely ignored our subpoena, and scoffed at our larger work

on behalf of all Americans.”

243.   Despite Walmart’s attempts to obstruct the government’s case, the DOJ filed

its civil complaint on December 22, 2020.

244.   Additionally, according to Walmart’s own representations to at least one

court, the DOJ’s criminal investigation into Walmart remained open through at least

October 2020. According to Walmart’s October 2020 representations to the Circuit

Court of Kanawha County, West Virginia in In re Opioid Litigation, Civil Action

No. 19-C-9000, the DOJ’s criminal investigation into Walmart continued even after

the declination.

245.   In an October 20, 2020 order compelling Walmart to produce documents

related to government investigations the West Virginia court chastised Walmart for

its inconsistent positions concerning the status of the DOJ’s criminal investigation.

The court stated: “Plaintiffs point out that although Walmart represents to this

                                         78
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 79 of 147 PageID #: 711




Court that the DOJ’s criminal investigation into it is ongoing, Walmart has

represented to at least one court that the investigation finished without an indictment

issuing. Walmart’s inconsistent representations to this Court and others concerning

the status to the DOJ’s criminal investigation into it is concerning, to say the least.”

In Re: Opioid Litigation, No. 19-C-9000, Order Granting Plaintiffs’ Motion to

Compel Walmart to Produce Investigation Materials (Transaction ID 66038539),

Oct. 20, 2020.

246.   Defendants concealed from Investors the 2009 OTSC, the 2011 MOA, the

DOJ’s criminal investigation and intention to indict the Company, as well as the

DOJ’s civil investigation. Investors only learned of these damning facts from the

ProPublica expose.

247.   Defendants continue to attempt to conceal the details of their knowledge of

the government’s criminal investigation. For example, the MDL Court ordered

Walmart to produce all documents it produced in other opioid related cases in the

MDL document repository. In response to Walmart’s failure to produce documents

related to alleged corporate mismanagement and PowerPoint slides Walmart

presented to the DOJ, the MDL Court sanctioned Walmart. The MDL Court stated:

“Walmart’s excuses for not timely producing this discovery require convoluted or

illogical understandings of the Court’s clear and repeated messages to the parties.

It is vexatious for Walmart to reach and pretend to see exceptions where none

                                          79
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 80 of 147 PageID #: 712




exist, and then use these phantom exceptions as a means to delay or avoid

complying with clear Court Orders. The MDL Court further noted Walmart’s

repeated attempts to cabin discovery stating: “Defendants’ obligation has been set

forth with clear language for three years, and the Court has rejected each attempt

since by Defendants to suggest the obligation should be constrained.

       V.    Walmart’s “Opioid Stewardship Initiative”
248.   At the same time as Defendants were actively concealing the DOJ’s

intensifying criminal investigation, Walmart launched a PR campaign touting the

Company’s purported efforts to combat the opioid crisis.

249.   In early 2017 Walmart established the “Walmart Opioid Stewardship

Initiative” claiming that “the health and safety of [Walmart pharmacy] patients is a

critical priority.” Walmart’s Opioid Stewardship Initiative was an effort by Walmart

to portray itself to investors and the public as a good corporate citizen vis a vis the

opioid crisis and distinguish itself from other companies under fire for their roles in

the opioid crisis.

250.   In Walmart’s webpage dedicated to its Opioid Stewardship Initiative,

Walmart states:

       At Walmart, we see and feel the impact of the opioid crisis in the
       communities we serve. Our mission is to help people “live better,” and
       this means helping to fight the opioid crisis facing our country.

       As part of our commitment, in early 2017, we established the Walmart
       Opioid Stewardship Initiative to identify concrete, high-impact actions

                                          80
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 81 of 147 PageID #: 713




       to help fight the opioid epidemic. The Initiative focuses on supporting
       solutions in three core areas:

       Stewardship:

       Adopting policies and practices to help safeguard our patients


       Education:

       Supporting education programs for our patients, pharmacists,
       associates and communities

       Advocacy:

       Supporting legislation and public policy solutions aimed at reducing
       opioid misuse and dependence. Our efforts, together with those of
       governments at the state and federal levels and others in the private
       sector, are beginning to yield results. But more work needs to be done.
       We will continue working with individuals and organizations in our
       communities to protect patients and families from the risks of
       prescription opioid misuse and abuse.
       Together, we can help make a difference.

251.   Indeed, Walmart’s Opioid Stewardship Initiative garnered public praise. The

Oklahoma Attorney General, Mike Hunter stated “We appreciate good corporate

citizens like Walmart for serving as an example of how private businesses can play

a major role in ending this epidemic.”

252.   On January 17, 2018 Walmart issued a press release titled “Walmart

Launches Groundbreaking Disposal Solution to Aid in Fight Against Opioid Abuse

and Misuse.” According to the press release:



                                         81
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 82 of 147 PageID #: 714




       In an effort to help curb abuse and misuse, Walmart is launching a first-
       of-its-kind opioid disposal solution- available at no cost- in all company
       pharmacies….
       ‘The health and safety of our patients is a critical priority; that’s why
       we’re taking an active role in fighting our nation’s opioid issue- an issue
       that’s affected so many families and communities across America,’ said
       Marybeth Hays, executive vice president of Consumables and Health
       and Wellness at Walmart U.S. ‘While this issue requires many
       resources to solve, we are confident this unique, easy-to-use disposal
       solution, DisposeRx, will make a meaningful impact on the lives of
       many. Walmart is incredibly proud to fund this initiative that provides
       our patients with an opioid disposal solution they can access
       nationwide, at no cost.’

253.   On May 7, 2018- just days after Walmart’s two-day meeting with federal

prosecutors from Texas who informed Walmart of their intent to “imminently indict

the Company-” Walmart issued a press release titled “Walmart Introduces

Additional Measures to Help Curb Opioid Abuse and Misuse.” The press release

stated:

       Walmart, Inc. supports policies and programs aimed at helping curb
       opioid abuse and misuse…In an effort to continue to be part of the
       solution to our nation’s opioid epidemic, Walmart is introducing new
       policies, programs and tools aimed at curbing opioid misuse and
       abuse…

       ‘We are taking action in the fight against the nation’s opioid epidemic,’
       said Marybeth Hays, executive vice president of Health & Wellness and
       Consumables, Walmart U.S. ‘We are proud to implement these policies
       and initiatives as we work to create solutions that address this critical
       issue facing the patients and communities we serve.’

254.   Walmart’s Opioid Stewardship Initiative was an effort by Walmart to portray

itself to investors and the public as a good corporate citizen vis a vis the opioid crisis

                                           82
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 83 of 147 PageID #: 715




and distinguish itself from other companies under fire for their roles in the opioid

crisis.

          VI.   SEC Rules and Regulations Governing Defendants’ Class Period
                Disclosures

255.      SEC rules and regulations govern the content and preparation of disclosures

public companies make in SEC filings.

256.      Item 103 of Regulation S-K, 17. C.F.R. §229.30 (“Item 103”) specifically

required Walmart’s 10-K’s and 10-Q’s to disclose “any [material legal] proceedings

known to be contemplated by governmental authorities.

257.      Specifically, Item 103 requires companies to disclose any material pending

legal proceedings other than ordinary routine litigation incidental to the business,

including “any such proceedings known to be contemplated by governmental

authorities.” Such disclosure must include: (i) the name of the court or agency in

which the proceedings are pending, (ii) the date instituted, (iii) the principal parties

thereto and (iv) a description of the factual basis alleged to underlie the proceedings

and the relief sought. Similar information for contemplated proceedings must be

disclosed.

258.      Item 103 provides a disclosure threshold for pending and contemplated

proceedings that involve primarily a claim for damages for which the amount of

damages involved, exclusive of interests and costs, does not exceed 10% of the


                                           83
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 84 of 147 PageID #: 716




company’s current assets. Companies must aggregate similar legal proceedings (i.e.

proceedings that “present in large degree the same [legal and factual] issues”). The

10% disclosure threshold applies to both pending legal proceedings and legal

proceedings known to be contemplated, when applying the 10% disclosure

threshold.

259.   Because the DOJ was intending to file criminal charges, the DOJ’s claims did

not “primarily involve a claim for damages”. Indeed, Walmart itself recognized in

its 2014 memo detailing the need to have a functioning SOM system that the risks

of failing to comply with the 2011 MOA “include potential DEA enforcement

which, could include fines, penalties and license forfeiture, as well as failure to

secure VAWD reaccreditation.” Additionally, Walmart has represented in a court

filing in West Virginia that the DOJ’s criminal investigation was ongoing as of

October 2020. (See supra ¶245; infra ¶252).

260.   By December 7, 2016 Defendants were aware of the DOJ’s criminal

investigation into the Company for its failure to comply with the CSA and the 2011

MOA. Defendants were also aware, inter alia, that: 1) Walmart had failed to

comply with the 2011 MOA, 2) Walmart’s suspicious order monitoring system was

an “existing risk” for which the Company had “no processes in place” which was

“likely” to result in “severe financial and reputational” harm to the Company, and

3) Walmart’s suspicious order monitoring program required substantial

                                        84
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 85 of 147 PageID #: 717




enhancements in order “to help Walmart avoid DEA enforcement as a result of non-

compliance with [the CSA].”

261.   In violation of Item 103, Walmart’s Class Period quarterly and annual reports

filed with the SEC failed to disclose the DOJ’s criminal and civil investigations and

the DOJ’s contemplated indictment of the Company. Item 103 required Defendants

to disclose the criminal investigation and the contemplated indictment because an

indictment is not an action for damages and is clearly material to the Company.

Further, Item 103 required Defendants to disclose the DOJ’s contemplated civil

claims as “similar legal proceedings” to the Opioid MDL. Defendants violated Item

103 by disclosing the Opioid MDL but failing to aggregate those claims with the

DOJ’s contemplated civil claims.

262.   Item 105 of Regulation S-K, 17. C.F.R. §229.105 (“Item 105”) (as amended

November 9, 2020) requires a company to provide a discussion of the material

factors that make an investment in the registrant speculative or risky. Item 105

provides that the discussion must be organized logically with relevant headings and

each risk factor should be set forth under a caption that adequately describes the

risk. Item 105 discourages the presentation of risks that could apply generically to

any registrant.




                                         85
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 86 of 147 PageID #: 718




263.   The SEC also requires that a registrant’s Form 10-Q set forth any material

changes from risk factors as previously disclosed in the registrant’s last Form 10-

K.

264.   In violation of Item 105, Walmart’s Class Period quarterly and annual reports

filed with the SEC failed to discuss the following significant factors that made

investment in Walmart risky: that Walmart faced substantial risk of criminal and

civil penalties and reputational damage due to the Company’s CSA violations and

failure to comply with the 2011 MOA.

265.   Rather than disclose these factors, Defendants provided false and misleading

risk factors that concealed the true risks of investment in Walmart.

266.   Item 303(a)(3) of Regulation S-K requires that the MD&A section of a

company's periodic filings with the SEC, among other things:

       (i) Describe any unusual or infrequent events or transactions or any
       significant economic changes that materially affected the amount of
       reported income from continuing operations and, in each case, indicate
       the extent to which income was so affected. In addition, describe any
       other significant components of revenues or expenses that, in the
       registrant's judgment, should be described in order to understand the
       registrant's results of operations.

       (ii) Describe any known trends or uncertainties that have had or
       that the registrant reasonably expects will have a material
       favorable or unfavorable impact on net sales or revenues or income
       from continuing operations. If the registrant knows of events that will
       cause a material change in the relationship between costs and revenues
       (such as known future increases in costs of labor or materials or price
       increases or inventory adjustments), the change in the relationship shall
       be disclosed.
                                         86
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 87 of 147 PageID #: 719




267.   Instruction No. 3 to Item 303(a) provides: “The discussion and analysis shall

focus specifically on material events and uncertainties known to management that

would cause reported financial information not to be necessarily indicative of future

operating results or of future financial condition. This would include descriptions

and amounts of (A) matters that would have an impact on future operations and

have not had an impact in the past, and (B) matters that have had an impact on

reported operations and are not expected to have an impact upon future operations.”

268.   Under SEC Staff Accounting Bulletin No. 99, in addition to qualitative

measures (such as the potential dollar amount involved), materiality requires the

analysis of a variety of qualitative factors.

269.   In violation of Item 303, Walmart’s Class Period quarterly and annual reports

filed with the SEC failed to disclose material trends, events, and uncertainties

known to management that were reasonably expected to have a material adverse

effect on the Company’s resources and results of operations, namely that: the

Company faced substantial criminal and civil penalties and severe reputational

damage due to the DOJ Investigation into Walmart’s CSA violations and failure to

comply with the 2011 MOA.




                                           87
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 88 of 147 PageID #: 720




VII. Accounting Principles Governing Defendants’ Class Period Financial
     Statements

270.   GAAP are principles recognized by the accounting profession as the

conventions, rules, and procedures necessary to define accepted accounting

practices at a particular time. Compliance with GAAP is a fundamental obligation

of publicly traded companies. As set forth in SEC Rule 4-01(a) of SEC Regulation

S-X, “[f]inancial statements filed with the [SEC] which are not prepared in

accordance with [GAAP] will be presumed to be misleading or inaccurate.” 17

C.F.R. § 210.4-01(a)(1).

271.   GAAP, and specifically Financial Accounting Standards Board (“FASB”),

Accounting Standards Codification (“ASC”) 450 (“ASC 450”), Contingencies, also

required disclosure of the DOJ Investigation.

                                  A. Disclosure of Loss Contingencies

272.   ASC 450 requires disclosure in the footnotes to a Company’s financial

statements of material loss contingencies and/or significant risk and uncertainties5.

Under ASC 450, disclosing a loss contingency is required when there is more than

a remote chance that a loss will be incurred. The threshold for disclosure of a loss

contingency (as opposed to a higher threshold for the accrual of a loss contingency)



5
  ASC 450 (formerly Statement of Financial Accounting Standards No. 5, Accounting for
Contingencies) defines a loss contingency as “[a]n existing condition, situation, or set of
circumstances involving uncertainty as to [a] possible loss to an enterprise that will ultimately be
resolved when one or more future events occur or fail to occur.”
                                                88
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 89 of 147 PageID #: 721




is very low – ASC 450 requires disclosure only when the loss is “[r]easonably

possible,” which is defined as, “[t]he chance of the future event or events occurring

is more than remote but less than likely.”

273.    Under ASC 450, the disclosure shall indicate the nature of the contingency

and an estimate of the possible loss or range of loss or state that such an estimate

cannot be made.

274.    ASC 450 specifically addresses the disclosure of “pending or threatened

litigation,” stating that when “determining whether accrual and/or disclosure is

required with respect to pending or threatened litigation,” companies must consider:

(i) “[t]he period in which the underlying cause (i.e., the cause for action) of the

pending or threatened litigation or of the actual or possible claim or assessment

occurred”; (ii) “[t]he degree of probability of an unfavorable outcome”; and (iii)

“[t]he ability to make a reasonable estimate of the amount of loss.” ASC 450 adds

that:

        With respect to unasserted claims and assessments, an enterprise must
        determine the degree of probability that a suit may be filed or a claim or
        assessment may be asserted and the possibility of an unfavorable
        outcome. . . . [A]n investigation of an enterprise by a governmental
        agency, if enforcement proceedings have been or are likely to be
        instituted, is often followed by private claims for redress, and the
        probability of their assertion and the possibility of loss should be
        considered in each case.

275.    Actual or possible claims and assessments and pending or threatened

litigation are sources of significant potential liability for a public company. ASC
                                           89
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 90 of 147 PageID #: 722




450 requires disclosure of a contingency involving an unasserted claim or

assessment when there is a manifestation by a potential claimant of awareness of a

possible claim or assessment. Even when where there is no manifestation by a

potential claimant of awareness of a possible claim or assessment, disclosure is

nevertheless required if it is probable that a claim will be asserted and there is

a reasonable possibility that the outcome will be unfavorable.

276.   Finally, the SEC considers the disclosure of loss contingencies of such

importance to an informed investment decision that it issued Article 10-01 of

Regulation S-X, 17 C.F.R. § 210.10-01, which provides that disclosures in interim

period financial statements may be abbreviated and need not duplicate the

disclosure contained in the most recent audited financial statements, except

that “where material contingencies exist, disclosure of such matters shall be

provided even though a significant change since year end may not have occurred.”

277.   By the beginning of the Class Period Defendants were aware of: (i) the 2011

MOA (ii) that Walmart had violated the 2011 MOA by failing to comply with its

terms and (iii) the Company’s longstanding CSA violations. Indeed, Defendants

recognized that suspicious order monitoring was an “existing risk” and that the

consequences of “severe risk of financial and reputational risks to the Company”

were “likely.” Accordingly, even though the DOJ had not yet manifested a claim

against the Company, because Defendants themselves: (i) recognized that a claim

                                        90
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 91 of 147 PageID #: 723




would probably be asserted and (ii) that there was a reasonable possibility that the

outcome would be unfavorable, they were required to disclose the 2011 MOA

pursuant to ASC 450.

278.   On December 7, 2016, Defendants became aware of the DOJ’s Criminal

Investigation into Walmart for violations of the CSA. Because: (i) the DOJ had

now manifested an awareness of a potential material criminal action against the

Company and (ii) Defendants were aware that it was at least reasonably possible

that the outcome would be unfavorable, given: (a) the Company’s CSA violations

(of which Defendants were aware) and (b) the Company’s failure to comply with

the 2011 MOA (of which Defendants were aware), Defendants were required to

disclose the DOJ Investigation and provide an estimate of the potential liability

pursuant to ASC 450 in Walmart’s 2016 10-K, (i.e. the first annual or quarterly

report filed with the SEC after Defendants learned of the DOJ Investigation) and in

all of the Company’s Class Period quarterly and annual reports thereafter.

                             B. Accrual

279.   An estimated loss from a loss contingency shall be accrued by a charge to

income in the company’s financial statements if: (i) it is probable that an asset has

been impaired or a liability has been incurred as of the date of the financial

statements and (ii) the amount of the loss can be reasonably estimated. ASC 450-




                                         91
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 92 of 147 PageID #: 724




20-25-2. ASC 450 defines “probable” as “the future event or events are likely to

occur.” ASC 450-20-20.

280.   If some amount within a range of loss appears at the time to be a better

estimate than any other amount within the range, that amount shall be accrued.

When no amount within the range is a better estimate than any other amount,

however, the minimum amount in the range shall be accrued. Even though the

minimum amount in the range is not necessarily the amount of loss that will be

ultimately determined, it is not likely that the ultimate loss will be less than the

minimum amount. ASC 450-20-30-1.

281.   Disclosure of an additional amount of exposure to loss is required if there is

a reasonable possibility that the additional loss will be incurred. ASC 450-20-30-1;

ASC 450-20-50-3b.

282.   Loss contingencies that do not meet both criteria for recognition (i.e.,

probable and estimable) still need to be disclosed in the financial statements when

the loss contingency is reasonably possible. ASC 450.

283.   The requirement that an accrual be “reasonably estimated” shall not delay

accrual of a loss until only a single amount can be reasonably estimated. To the

contrary, when it is probable that an asset has been impaired or a liability has been

incurred, and information available indicates that the estimated amount of loss is

within a range of amounts, it follows that some amount of loss has occurred and can

                                         92
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 93 of 147 PageID #: 725




be reasonably estimated. Thus, when a reasonable estimate of a loss contingency is

a range, the loss can be reasonably estimated and an amount shall be accrued for the

loss. ACS 450-20-25-5.

284.   Because GAAP requires a company to account for contingent liabilities, they

impose an obligation on a company’s management to make assessments in

connection with the company’s financial reporting as to whether contingent

liabilities exist and whether they require accrual, disclosure or both. This, in turn,

requires management to evaluate evidence that is reasonably available to them to

assess the probabilities associated with the contingent liability accounting

requirements.

285.   Examples in ASC 450 illustrate why companies are required to disclose

estimated losses even if those estimates were uncertain or only represented a portion

of any potential settlement. Under ASC 450-20-55-18/19:

286.   An entity may be litigating a dispute with another party. In preparation for

the trial, it may determine that, based on recent developments involving one aspect

of the litigation, it is probable that it will have to pay $2 million to settle the

litigation. Another aspect of the litigation may, however, be open to considerable

interpretation, and depending on the interpretation by the court the entity may have

to pay an additional $8 million over and above the $2 million. In that case, paragraph

450-20-25-2 requires accrual of the $2 million if that is considered a reasonable

                                         93
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 94 of 147 PageID #: 726




estimate of the loss. Paragraphs 450-20-50-3 through 50-8 require disclosure of the

additional exposure to loss if there is a reasonable possibility that the additional

amounts will be paid.

287.   In the May 3-4, 2018 meetings with Walmart the DOJ told Walmart that it

intended to imminently indict the Company for violating the CSA. The DOJ

additionally demanded one billion dollars to resolve its civil claims against the

Company. Walmart’s head outside counsel at Jones Day, Karen Hewitt’s reaction

to learning of this imminent indictment was that an indictment would have

“profound” negative impact including the “loss of billions of dollars in the value

of Walmart shares.”

288.   Accordingly, by May 2018 Defendants were aware: (i) that Walmart had

violated the CSA; (ii) that it was probable that its violations would result in a

material loss to Walmart; and (iii) the dollar amount that the DOJ had demanded to

settle the case civilly. Accordingly, Defendants were obligated under ASC 450 to

record a contingent liability on Walmart’s balance sheet, and a charge to income on

the income statement, in the minimum amount of $1 billion, the amount the DOJ

demanded to settle the suit civilly. Defendants were required to accrue this charge

in Walmart’s 1Q 2018 10-Q (Walmart’s first quarterly report after the DOJ told

Walmart an indictment was “imminent”) and in all quarterly and annual reports filed

during the Class Period thereafter. Defendants were required to continue to accrue

                                        94
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 95 of 147 PageID #: 727




this charge even after the impending indictment was delayed because, its civil case

against Walmart continued.

289.   Civil penalties for violating the CSA are up to $67,627 for each unlawful

prescription filled and $15,691 for each suspicious order not reported. Walmart has

produced six million prescription records to the DOJ in connection with the

investigation. If for example, half of those prescriptions were illegally filled

Walmart’s penalty would be up to $203 billion. With assets of about $240 billion,

the civil case threatens a material liability.

       VIII. Vice Chancellor Laster’s Rulings in the 220 Action

290.   On October 5, 2020 Vice Chancellor J. Travis Laster held a trial in the 220

Action. Vice Chancellor Laster held that plaintiffs had established a credible basis

to investigate Walmart’s board and senior executives for failing to implement and

maintain controls related to suspicious orders of opioids. In so doing, he made

several findings concerning Walmart’s disclosure obligations under the Federal

Securities laws.

291.   For example, Vice Chancellor Laster held that based on the 2009 OTSC and

the 2011 MOA “Plaintiffs have established a credible basis to suspect that Walmart

and the board may have violated their disclosure obligations under federal law […]

by failing to disclose information about that. And I think that’s particularly true




                                           95
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 96 of 147 PageID #: 728




when you have this Sarbanes-Oxley certification.” 220 Transcript, (Exhibit D

hereto) p. 54.

292.    Vice Chancellor Laster also found the following with respect to the DOJ’s

threats to indict Walmart: “I think the same [i.e. a disclosure obligation under

federal securities laws] is true about disclosure of the U.S. Attorneys’ threats to

indict the company. That statement, there’s reason to suspect that it was made in

May 2018 and that the U.S. Attorney told Walmart that it was going to imminently

indict the company and that the company should pay a billion dollars to resolve the

matter civilly. Walmart believed that the U.S. Attorney would indict the company

within days. When the June 2018 Form 10-Q came out, Walmart said that it has

been responding to subpoenas, information requests, and investigations from

governmental entities, but it made no mention of the criminal proceedings that the

U.S. Attorney had threatened to file just one month earlier.” 220 Transcript at p.

56.

 Defendants’ Class Period False and Misleading Statements and Omissions of
             Facts that the Company Was Required to Disclose
      A. Defendants’ False and Misleading Statements Concerning Disclosure of
         All Reasonably Possible Liabilities that “May” Be Material

293.    The Class Period begins on March 30, 2016, when Walmart filed its 2015 10-

K for the fiscal year ended January 31, 2016 (“2015 10-K”). In the 2015 10-K




                                        96
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 97 of 147 PageID #: 729




Defendants affirmatively stated that they had disclosed all legal proceedings where

a liability is “reasonably possible” and “may be material.”

294.      Walmart’s 2015 10-K financial statements, note 10 titled “Contingencies”

states:

          Legal Proceedings
          The Company is involved in a number of legal proceedings. The
          Company has made accruals with respect to these matters, where
          appropriate, which are reflected in the Company's Consolidated
          Financial Statements. For some matters, a liability is not probable or
          the amount cannot be reasonably estimated and therefore an accrual has
          not been made. However, where a liability is reasonably possible and
          may be material, such matters have been disclosed.
295.      The foregoing statement purporting to disclose all reasonably possible legal

proceedings that may be material was false and misleading because it omitted to

disclose the 2009 OTSC, the 2011 MOA and Walmart’s failure to comply with the

2011 MOA. Defendants’ blatant failure to comply with the 2011 MOA made it, at

the very least, reasonably possible that Walmart would incur a liability that “may”

be material.

296.      Defendants repeated this materially false and misleading statement in

Walmart’s June 3, 2016 quarterly report on Form 10-Q for the first quarter ended

April 30, 2016 (“1Q 2016 10-Q”); Walmart’s August 31, 2016 10-Q for the second

quarter ended July 31, 2016 (“2Q 2016 10-Q”); Walmart’s December 1, 2016 the

quarterly report for the third quarter 2016 ended October 31, 2016. (“3Q 2016 10-

                                           97
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 98 of 147 PageID #: 730




Q”); Walmart’s March 31, 2017 annual report on Form 10-K with the SEC for the

fiscal year ended January 31, 2017 (“2016 10-K”); Walmart’s June 2, 2017

quarterly report for the first quarter of 2017 ended April 30, 2017 (“1Q 2017 10-

Q”); Walmart’s August 31 2017, quarterly report for the second quarter ended July

31, 2017 (“2Q 2017 10-Q”); and Walmart’s December 1, 2017 the Company filed

its 10-Q for the third quarter ended October 31, 2017 (“3Q 2017 10-Q”).

297.   By the time Defendants filed the 2016 10-K on March 31, 2017, Walmart had

learned that the DOJ was conducting a criminal investigation into the Company and

had received an email search warrant from the Assistant US Attorney in EDTX.

Accordingly, Defendants’ statement purporting to disclose all reasonably possible

legal proceedings that “may” be material in Walmart’s 2016 10-K, 1Q 2017 10-Q,

2Q 2017 10-Q and 3-Q 2017 10-Q was materially false and misleadingly incomplete

because Defendants omitted to disclose that on December 7, 2016 the DOJ

commenced a criminal investigation into Walmart’s CSA violations. Defendants

were aware that a material liability stemming from the DOJ Investigation was at

least reasonably possible given: (1) the 2009 OTSC (ii) the 2011 MOA; (iii)

Walmart’s failure to comply with the 2011 MOA; and (iv) the Company’s own

recognition in the 2014 PSW that the potential for reputational and financial harm

stemming from the 2011 MOA and Walmart’s failure to comply with the CSA was

greater than material, it was severe.

                                        98
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 99 of 147 PageID #: 731




298.   Further, by specifically disclosing certain legal proceedings and

investigations while omitting any mention of the DOJ Investigation, Defendants

essentially denied its existence.

299.   On March 30, 2018, the Company filed its annual report on Form 10-K with

the SEC for the fiscal year ended January 31, 2018 (“2017 10-K”). By now

Defendants were aware of the DOJ’s intent to indict Walmart.

300.   The 2017 10-K states the following under Note 10. “Contingencies:”

       Legal Proceedings
       The Company is involved in a number of legal proceedings. The
       Company has made accruals with respect to these matters, where
       appropriate, which are reflected in the Company's Consolidated
       Financial Statements. For some matters, a liability is not probable or
       the amount cannot be reasonably estimated and therefore an accrual has
       not been made. However, where a liability is reasonably possible and
       may be material, such matters have been disclosed. The Company may
       enter into discussions regarding settlement of these matters, and may
       enter into settlement agreements, if it believes settlement is in the best
       interest of the Company and its shareholders.
       Unless stated otherwise, the matters discussed below, if decided
       adversely to or settled by the Company, individually or in the
       aggregate, may result in a liability material to the Company's
       financial condition or results of operations.


301.   In addition to other legal proceedings and investigations the 10-K disclosed

the MDL:

       National Prescription Opiate Litigation

                                          99
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 100 of 147 PageID #: 732




        In December 2017, the United States Judicial Panel on Multidistrict
        Litigation ordered consolidated numerous lawsuits filed against a wide
        array of defendants by various plaintiffs, including counties, cities,
        healthcare providers, Native American tribes, individuals, and third-
        party payors, asserting claims generally concerning the impacts of
        widespread opioid abuse. The consolidated multidistrict litigation is
        entitled In re National Prescription Opiate Litigation (MDL No. 2804),
        and is pending in the U.S. District Court for the Northern District of
        Ohio. The Company is named as a defendant in some of the cases
        included in this multidistrict litigation, including cases filed by several
        counties in West Virginia; by healthcare providers in Mississippi,
        Alabama, Texas, and Florida; and by the St. Croix Chippewa Indians
        of Wisconsin. Similar cases that name the Company have been filed in
        state courts by various counties and municipalities; by health care
        providers; and by various Native American Tribes. The Company
        cannot predict the number of such claims that may be filed, and cannot
        reasonably estimate any loss or range of loss that may arise from such
        claims. The Company believes it has substantial factual and legal
        defenses to these claims, and intends to defend the claims vigorously.
 302.   The foregoing statements purporting to disclose all reasonably possible legal

 proceedings that may be material was materially false and misleadingly incomplete

 because it did not disclose the DOJ Investigation despite Defendants’ awareness

 that a material liability stemming from the DOJ Investigation was at least

 reasonably possible given that: (i) On March 28, 2018 Assistant U.S. Attorney

 Rattan notified Walmart that she intended to indict the Company, (ii) the DOJ had

 now expanded its criminal investigation into Walmart and had sent Walmart a

 broadened information request in June 2017 and five DEA Administrative

 Subpoenas between June 2017 to July 2018; (iii) Defendants were aware that the

 Company violated the 2011 MOA and recognized that the potential for reputational


                                           100
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 101 of 147 PageID #: 733




 and financial harm stemming from the 2011 MOA and Walmart’s failure to comply

 with the CSA was greater than material, it was severe.

 303.   On June 4, 2018 the Company filed its 10-Q for the first quarter 2018 ending

 April 30, 2018 (“1Q 2018 10-Q”). The 1Q 2018 stated the following under Note 9.

 “Contingencies:”

        Legal Proceedings
        The Company is involved in a number of legal proceedings. The
        Company has made accruals with respect to these matters, where
        appropriate, which are reflected in the Company's Consolidated
        Financial Statements. For some matters, a liability is not probable or
        the amount cannot be reasonably estimated and therefore an accrual has
        not been made. However, where a liability is reasonably possible and
        may be material, such matters have been disclosed. The Company may
        enter into discussions regarding settlement of these matters, and may
        enter into settlement agreements, if it believes settlement is in the best
        interest of the Company and its shareholders.
        Unless stated otherwise, the matters discussed below, if decided
        adversely to or settled by the Company, individually or in the
        aggregate, may result in a liability material to the Company's
        financial condition or results of operations.

        …

        National Prescription Opiate Litigation and Related Matters
        In December 2017, the United States Judicial Panel on Multidistrict
        Litigation ordered numerous lawsuits filed against a wide array of
        defendants by various plaintiffs be consolidated, including counties,
        cities, healthcare providers, Native American tribes, and third-party
        payors, asserting claims generally concerning the impacts of
        widespread opioid abuse. The consolidated multidistrict litigation is
        entitled In re National Prescription Opiate Litigation (MDL No. 2804),
        and is pending in the U.S. District Court for the Northern District of
        Ohio. The Company is named as a defendant in some of the cases
        included in this multidistrict litigation. Similar cases that name the
                                          101
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 102 of 147 PageID #: 734




        Company have been filed in state courts by various counties and
        municipalities; by health care providers; and by various Native
        American Tribes. The relief sought by various plaintiffs is
        compensatory and punitive damages, as well as injunctive relief
        including abatement. The Company cannot predict the number of such
        claims that may be filed, and cannot reasonably estimate any loss or
        range of loss that may arise from such claims. The Company believes
        it has substantial factual and legal defenses to these claims, and intends
        to defend the claims vigorously. The Company has also been
        responding to subpoenas, information requests and investigations
        from governmental entities related to nationwide controlled
        substance dispensing practices involving the sale of opioids. The
        Company can provide no assurance as to the scope and outcome of
        these matters and no assurance as to whether its business, financial
        condition or results of operations will not be materially adversely
        affected.

 304.   Defendants repeated the above statements about government subpoenas and

 investigations in Walmart’s September 6, 2018 quarterly report on Form 10-Q the

 quarter 2018 ended July 31, 2018 (“2Q 2018 10-Q”); Walmart’s November 30,

 2018 quarterly report for the quarter ended October 31, 2018 (“3Q 2018 10-Q”);

 Walmart’s March 30, 2019 annual report on Form 10-K with the SEC for the fiscal

 year ended January 31, 2019 (“2018 10-K”); Walmart’s June 7, 2019 quarterly

 report on Form 10-Q for the period ended April 30, 2019 (“1Q 2019 10-Q”);

 Walmart’s September 6, 2019 the quarterly report on Form 10-Q for the period

 ended July 31, 2019 (“2Q 2019 10-Q”); Walmart’s December 4, 2019 quarterly

 report on Form 10-Q for the period ended October 31, 2019 (“3Q 2019 10-Q”); and

 Walmart’s March 20, 2020 Form 10-K for the fiscal year ended January 31, 2020

 (“2019 10-K”).
                                          102
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 103 of 147 PageID #: 735




 305.   The foregoing statements about government investigations and subpoenas

 were materially false and misleadingly incomplete because, in referring to

 “investigations from governmental entities” Defendants intentionally concealed

 from investors the nature, gravity and scope of the DOJ Investigation of which

 Defendants were aware, including that: (1) in May 2018 U.S. Attorney for the

 Eastern District of Texas told Walmart that it would imminently indict the Company

 and it should pay a billion dollars to resolve the matter civilly; and (2) Walmart’s

 top lawyer acknowledged that an indictment would have a “profound” negative

 impact on shareholders, including “the loss of billions of dollars in the value of

 Walmart shares.”

 306.   Defendants’ intention to conceal the DOJ Investigation from investors is

 evidenced by their disclosure of “Certain other matters” in the 2019 10-K:

        II. CERTAIN OTHER MATTERS: The Company has received
        grand jury subpoenas issued by the United States Attorney’s Office for
        the Middle District of Pennsylvania seeking documents regarding the
        Company’s consumer fraud program and anti-money laundering
        compliance related to the Company’s money transfer services, where
        Walmart is an agent. The most recent subpoena was issued in January
        2020. The Company has been responding to these subpoenas. The
        Company has also been responding to civil investigative demands from
        the United States Federal Trade Commission related to money transfers
        and the Company’s anti-fraud program. Due to the investigative stage
        of these matters, the Company is unable to predict the outcome of the
        investigations by the governmental entities. While the Company does
        not currently believe that the outcome of these matters will have a
        material adverse effect on its business, financial condition, results of
        operations or cash flows, the Company can provide no assurance as to
                                         103
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 104 of 147 PageID #: 736




        the scope and outcome of these matters and whether its business,
        financial position, results of operations or cash flows will not be
        materially adversely affected.


 307.   Unlike the disclosure above, in which Defendants provided detailed

 information setting forth the governmental entity conducting the investigation and

 the date a subpoena was issued, Defendants’ vague disclosure of “subpoenas,

 information requests and investigations from governmental entities subpoenas and

 information” deprived investors of material information necessary to made

 Defendants’ existing statements not misleading.

    B. Defendants’ Violations of ASC 450

 308.   ASC 450 requires a company to disclose a loss contingency if there is more

 than a remote chance that a loss will occur. Such as disclosure must indicate the

 nature of the liability and provide an estimate or estimate a range of the amount of

 the liability. ASC 450 requires a company to accrue a charge on its financial

 statements or “account” for a contingent liability where the liability is probable.

 309.   At the very beginning of the Class Period the DOJ had not yet officially

 commenced its criminal investigation into the Company. Despite this, Defendants

 were required to disclose the 2009 OTSC and the 2011 MOA in Walmart’s 2015

 10-K, 1Q 2016 10-Q, 2-Q 2016 10-Q and 3Q 2016 10-Q pursuant to ASC 450

 because: (i) Defendants were aware that the DOJ manifested the awareness of a

                                          104
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 105 of 147 PageID #: 737




 potential material claim against Walmart in November 2009 when it issued the 2009

 OTSC; (ii) Defendants were aware that Walmart had violated the 2011 MOA, which

 Walmart entered into to avoid litigation stemming from the 2009 OTSC and (ii) it

 was reasonably possible that Walmart’s violation of the 2011 MOA would result in

 a material loss to the Company. Indeed, Walmart’s own internal document of which

 Defendants were aware acknowledges that the potential for reputational and

 financial harm stemming from the 2011 MOA was greater than likely, it was severe.

 310.   Because Defendants knowingly failed to disclose a loss contingency in

 Walmart’s financial statements, including the nature of the possible loss, the

 financial statements contained in Walmart’s 2015 10-K were false and misleading.

 311.   By the time Walmart filed its 2016 10-K on March 31, 2017 Walmart had

 learned that the DOJ was conducting a criminal investigation into the Company.

 Accordingly, Defendants were required to disclose the DOJ Investigation in

 Walmart’s 2016 10-K pursuant to ASC 450 because: (i) Defendants were aware that

 the DOJ manifested an awareness of a potential material claim against Walmart

 when it commenced a criminal investigation into the Company on December 7,

 2016 and (ii) it was at least reasonably possible that the DOJ’s criminal investigation

 would result in Walmart incurring a material liability. Because Defendants

 knowingly failed to disclose a loss contingency in Walmart’s financial statements,



                                          105
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 106 of 147 PageID #: 738




 including the nature of the possible loss, the financial statements contained in

 Walmart’s 2016 10-K were false and misleading.

 312.   Defendants did not disclose the DOJ Investigation in any of Walmart’s Class

 Period 10-K’s and 10-Q’s, in violation of ASC 450. Because Defendants knowingly

 failed to disclose a loss contingency in Walmart’s financial statements, including

 the nature of the possible loss, the financial statements contained in Walmart’s Class

 Period 10-K’s and 10-Q’s were materially false and misleading.

 313.   By the time Walmart filed its 1Q 2017 10-Q the DOJ had now expanded its

 criminal investigation into Walmart and had sent Walmart a broadened information

 request in June 2017 increasing the likelihood that Walmart would incur a material

 liability as a result of the DOJ Investigation. ASC 450 required Defendants to

 disclose the DOJ Investigation for this additional reason.

 314.   By the time Walmart filed its 2017 10-K on March 30, 2018 Defendants were

 aware of the DOJ’s intention to indict Walmart. Accordingly, ASC 450 required

 Defendants to disclose the DOJ Investigation for the additional reason that on

 March 28, 2018 the AUSA informed Walmart it intended to indict the Company.

 315.   In May 2018 U.S. Attorney for the Eastern District of Texas told Walmart

 that it would imminently indict the Company and stated that Walmart should pay a

 billion dollars to resolve the matter civilly. Walmart’s top lawyer acknowledged

                                          106
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 107 of 147 PageID #: 739




 that an indictment would have a “profound” negative impact on shareholders,

 including “the loss of billions of dollars in the value of Walmart shares.”

 316.   Accordingly, by the time Walmart filed its 1Q 2018 10-Q on June 4, 2018

 Defendants were aware that the DOJ’s indictment of Walmart was imminent and

 that the DOJ was demanding $1 billion to settle the case civilly.

 317.   Accordingly, Defendants were obligated under ASC 450 to record a

 contingent liability on Walmart’s balance sheet, and a charge to income on the

 income statement, in the minimum amount of $1 billion, the amount the DOJ

 demanded to settle the suit civilly, in Walmart’s 1Q 2018 10-Q and all of Walmart’s

 Class Period 10-Q’s and 10-K’s thereafter because: (i) it was probable that Walmart

 would occur a liability, given that the DOJ told the Company an indictment was

 imminent and (ii) Walmart could reasonably estimate an amount of the liability

 based on the DOJ’s statement that the Company should pay one billion dollars to

 resolve the matter civilly.

 318.   In the alternative, even if Defendants were unable to reasonably estimate an

 amount of loss, ASC 450 required Defendants to disclose the DOJ Investigation and

 the DOJ’s demand that Walmart pay $1.0 billion to resolve the claims. Defendants’

 boilerplate disclosure that Walmart had been “responding to subpoenas, information

 requests and investigations from governmental entities related to nationwide


                                         107
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 108 of 147 PageID #: 740




 controlled substance dispensing practices involving the sale of opioids” did not

 satisfy the requirements of ASC 450 because it did not describe the nature of the

 contingency, i.e., a criminal investigation by the DOJ resulting in potential criminal

 charges.

 319.   Accordingly, the financial statements contained in Walmart’s 2015 10-K, 1Q

 2016 10-Q, 2Q 2016 10-Q, 3Q 2016 10-Q, 2016 10-K, 1Q 2017 10-Q, 2Q 2017 10-

 Q, 3Q 2017 10-Q, 2017 and 10-K were materially false and misleading because they

 failed to disclose the DOJ Investigation as a contingent liability pursuant to ASC

 450.

 320.   In addition, the financial statements contained in Walmart’s 1Q 2018 10-Q,

 2Q 2018 10-Q, 3Q- 2018 10-Q, 2018 10-K, 1Q 2019 10-Q, 2Q 2019 10-Q, 3Q 2019

 10-Q and 2019 10-K were materially false and misleading both because they failed

 to disclose the DOJ Investigation as a contingent liability pursuant to ASC 450 and

 because they failed to record a contingent liability on Walmart’s balance sheet and

 a charge to income on the income statement in violation of ASC 450.

    C. Defendants Violations of the Affirmative Disclosure Obligations Imposed
       by Item 103.

 321.   Item 103 requires companies to disclose any material pending legal

 proceedings other than ordinary routine litigation incidental to the business,



                                          108
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 109 of 147 PageID #: 741




 including “any such proceedings known to be contemplated by governmental

 authorities.”

 322.   Defendants violated the affirmative disclosure obligations Item 103 imposes

 by failing to disclose the DOJ Investigation in Walmart’s Class Period SEC filings

 beginning with Walmart’s 2016 10-K because the DOJ Investigation was a material

 legal proceeding known to be contemplated by a governmental authority. Further,

 Item 103 required, in the case of “any proceedings known to be contemplated by

 governmental authorities,” Defendants to disclose: (i) the name of the court or

 agency in which the proceedings are pending, (ii) the date instituted, the principal

 parties thereto and (iii) a description of the factual basis alleged to underlie the

 proceeding and the relief sought. Despite Defendants’ awareness that: (i) the U.S.

 Attorney’s Office for the Eastern District of Texas was contemplating indicting the

 Company, (ii) the contemplated indictment stemmed from the DOJ Investigation

 which the DOJ began on December 7, 2016; (iii) the DOJ’s claims were based on

 Defendants’ decade long violations of the CSA and related laws and (iv) the DOJ

 was seeking criminal relief and a billion dollars to resolve the matter civilly,

 Defendants failed to disclose any of this required information.

    D. Defendants Violations of the Affirmative Disclosure Obligations Imposed
       by Item 303 and Item 105.




                                         109
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 110 of 147 PageID #: 742




 323.   Item 105 of Regulation S-K, 17. C.F.R. §229.105 (“Item 105”) (as amended

 November 9, 2020) requires a company to provide a discussion of the material

 factors that make an investment in the registrant speculative or risky. The SEC also

 requires that a registrant’s Form 10-Q set forth any material changes from risk

 factors as previously disclosed in the registrant’s last Form 10-K.

 324.   Item 303 required Walmart to disclose any known trends or uncertainties that

 had or that it reasonably expects will have a material favorable or unfavorable

 impact on net sales or revenues or income from continuing operations.

 325.   At the very beginning of the Class Period the DOJ had not yet officially

 commenced its criminal investigation into the Company. Nevertheless, in

 Walmart’s Class Period SEC filings prior to learning of the DOJ Investigation (i.e.

 2015 10-K, 1Q 2016 10-Q, 2-Q 2016 10-Q and 3Q 2016 10-Q) Defendants violated

 the affirmative disclosure obligations of Items 303 and 105 impose by failing to

 disclose, among other things, the following material information in the Company’s

 2015 10-K, 1Q 2016 10-Q, 2-Q 2016 10-Q and 3Q 2016 10-Q: (1) that on March

 11, 2011 Walmart and the DOJ entered into the 2011 MOA which required Walmart

 to maintain a national CSA compliance program in an effort to avoid litigation

 stemming from the 2009 OTSC and that the 2011 MOA expired on March 11, 2015;

 (2) that Walmart violated the 2011 MOA; and that (3) as a result of the 2011 MOA

 and Defendants’ failure to comply with its requirements, Walmart was exposed to

                                         110
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 111 of 147 PageID #: 743




 significant risks and/or uncertainty that the DOJ would pursue criminal or civil

 action that could result in significant costs and expenses, including potential

 sanctions, penalties and reputational damage.

 326.   By the beginning of the Class Period Defendants were well aware of these

 risks based on, among other things: (i) the October 2013 CSRA, which stated that

 Walmart had not “[d]esigne[d] & operate[d] a system [sic] to detect suspicious

 orders and report them to the DEA when discovered; (ii) the 2014 PSW, which

 stated that Walmart had “no processes in place today” for suspicious order

 monitoring, that suspicious order monitoring was an “existing risk” and that it was

 “likely” that the “events or conditions underlying the Risk would occur,” leading to

 a “severe” risk of “financial and reputational risks to the Company[,] which

 included “physical security risks,” “health and safety risks” and “fraudulent

 activities” and (iii) the 2015 Proposal which stated that Walmart needed to

 implement immediate and substantial enhancements in its suspicious order

 monitoring system “to help Walmart avoid DEA enforcement as a result of non-

 compliance with [the CSA].”

 327.   Defendants violated the affirmative disclosure obligations Items 303 and 105

 impose by failing to disclose the DOJ Investigation, because the DOJ Investigation

 was a significant risk factor that made investment in Walmart risky and was also a



                                         111
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 112 of 147 PageID #: 744




 material uncertainty that Defendants reasonably expected to have a material adverse

 effect on Walmart.

 328.   By the time Walmart filed its 2016 10-K on March 31, 2017, Walmart had

 learned that the DOJ was conducting a criminal investigation into the Company.

 Accordingly, Defendants violated the affirmative disclosure obligations Items 303

 and 105 impose in Walmart’s 2016 10-K and each of Walmart’s Class Period 10-

 Q’s and 10-K’s filed thereafter by failing to disclose the DOJ Investigation, because

 the DOJ Investigation was a significant risk factor that made investment in Walmart

 risky and was also a material uncertainty that Defendants reasonably expected to

 have a material adverse effect on Walmart.

    E. Defendants’ False and Misleading Portrayal of Walmart as a “Steward” in
       the Opioid Crisis

 329.   On October 26, 2017 Walmart issued a Press Release titled “Walmart

 Supports State of Emergency Declaration on Opioids- Company pledges to continue

 measures in addressing the nation’s prescription drug abuse crisis” (“October 26,

 2017 Press Release”). The October 26, 2017 Press Release stated, in relevant part:

        Walmart, including its 5,300 Walmart and Sam’s Club pharmacies,
        expressed support for the administration’s declaration of a public health
        emergency on opioids and reinforced the company’s commitment to be
        part of the solution to the epidemic.

        ‘At Walmart, the health and safety of our patients is a critical priority,
        and we welcome the administration’s actions to bring attention and

                                          112
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 113 of 147 PageID #: 745




        resources to the nation’s opioid issue- one that has devastated so many
        families and communities across America,’ said Greg Foran, president
        and chief executive officer, Walmart U.S. ‘We stand ready to work with
        our nation’s leaders on a solution to combat prescription drug addiction
        and misuse.’

        As a company, Walmart has taken steps to help address the prescription
        drug abuse problem, including:

        The Company has comprehensive policies and training to help
        support its pharmacists in filling prescriptions only for legitimate
        medical purposes.
        …
 330.   The foregoing statements in the October 26, 2017 Press Release were

 materially false and misleading when made and/or omitted to state material facts

 necessary to make the statements not misleading because the Company’s policies

 were specifically designed to prevent pharmacists from refusing to fill illegitimate

 prescriptions because, for example: Walmart chose not to disseminate compiled

 “red flag” information to its pharmacists, Walmart pressured pharmacists to fill

 prescriptions as quickly as possible, Walmart refused to allow pharmacists to refuse

 to fill, as a blanket matter, all prescriptions issued by “pill-mill” prescribers, and

 Walmart failed to adequately train pharmacists concerning red-flag identification.

 Additionally, at Walmart, the “health and safety of our patients” was not a “critical

 priority.” Instead, “driving sales” and filling prescriptions as quickly as possible-

 despite dangers to patient health and safety- so that customers would continue to

 shop at Walmart and Sam’s Club was Walmart’s “critical priority.” Further,


                                          113
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 114 of 147 PageID #: 746




 Walmart did not comprehensively train its pharmacists. Instead, as the DOJ

 Complaint alleges, Walmart pharmacists “received little training before 2018 on

 how to handle prescriptions raising red flags” and “Walmart provided its staff with

 no training program, training materials, or written policies, procedures, or criteria

 specific to suspicious order monitoring.” DOJ Complaint, ¶¶ 357.

 331.   Further, Defendants’ issuance of the October 2017 Press Release at a time

 when other pharmaceutical companies and distributors were coming under fire for

 playing a role in the opioid crisis, was a conscious attempt to distance Walmart from

 the crisis and any illegal conduct and mislead investors.

 332.   In short, the October 2017 Press Release was a false exculpatory statement

 indicating Walmart’s scienter as to its unlawful role in causing and exacerbating the

 opioid crisis in the United States.

    F. Defendants’ False and Misleading Risk Disclosures

 333.   Walmart’s 2015 10-K contained generalized disclosures related to Item 1.A

 under the caption “risk factors” which states:

        The risks described below could materially and adversely effect our
        business, results of operations, financial condition and liquidity. Our
        business operations could also be affected by additional factors that
        apply of all companies operating the U.S. and globally.

        Regulatory, Compliance Reputational and Other Risks



                                         114
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 115 of 147 PageID #: 747




        Our operations subject us to risks associated with the legislative,
        judicial, accounting, regulatory, political and economic risks and
        conditions specific to the countries or regions in which we operate,
        which could materially adversely affect our business or financial
        performance.

 334.   Walmart incorporated by reference these generalized risk disclosures in

 Walmart’s 1Q 2016 10-Q, 2Q 2016 10-Q and 3Q 2016 10-Q.

 335.   Walmart’s 2015 10-K, 1Q 2016 10-Q, 2Q 2016 10-Q and 3Q 2016 10-Q did

 not discuss or disclose the risks related to Walmart’s dispensing and distributing

 controlled substances or the Government’s actions related thereto, including the

 2009 OTSC and the 2011 MOA, which Defendants concealed from investors and

 did not disclose in any prior filing SEC filing or disclosure to investors. Defendants’

 general risk disclosure above was materially false and misleading when made or

 omitted material facts necessary to make such statements not misleading because it

 falsely led investors to believe that the Company was not exposed to any risks other

 than those already disclosed.

 336.   Walmart’s 2016 10-K, under “Item 1A Risk Factors” set forth “numerous”

 risk factors related to Walmart’s retail pharmacy operations:

        Changes in the results of our retail pharmacy business could
        adversely affect our overall results of operations, cash flows and
        liquidity.

        The retail pharmacy operations in our Walmart U.S. and Sam's Club
        segments generate substantial net sales, a large majority of which are

                                          115
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 116 of 147 PageID #: 748




       generated by filling prescriptions for which we receive payment
       established through contractual relationship with third-party payers and
       payment administrators, such as private insurers, governmental
       agencies and pharmacy benefit managers ("PBMs").

       Our retail pharmacy operations are subject to numerous risks,
       including: reductions in the third-party reimbursement rates for drugs;
       changes in our payer mix (i.e., shifts in the relative distribution of our
       pharmacy customers across drug insurance plans and programs toward
       plans and programs with less favorable reimbursement terms); changes
       in third party payer drug formularies (i.e., the schedule of prescription
       drugs approved for reimbursement or which otherwise receive
       preferential coverage treatment); growth in, and our participation in or
       exclusion from, exclusive and preferred pharmacy network
       arrangements operated by PBMs and/or any insurance plan or program;
       increases in the prices we pay for brand name and generic prescription
       drugs we sell; increases in the administrative burden associated with
       seeking third-party reimbursement; changes in the frequency with
       which new brand name pharmaceuticals become available to
       consumers; introduction of lower cost generic drugs as substitutes for
       existing brand name drugs for which there was no prior generic drug
       competition; changes in drug mix (i.e., the relative distribution of drugs
       customers purchase at our pharmacies between brands and generics);
       changes in the health insurance market generally; changes in the scope
       of or the elimination of Medicare Part D or Medicaid drug programs;
       increased competition from other retail pharmacy operations; further
       consolidation among third party payers, PBMs or purchasers of drugs;
       overall economic conditions and the ability of our pharmacy customers
       to pay for drugs prescribed for them to the extent the costs are not
       reimbursed by a third party; failure to meet any performance or
       incentive thresholds to which our level of third party reimbursement
       may be subject; and changes in the regulatory environment for the retail
       pharmacy industry and the pharmaceutical industry, including as a
       result of restrictions on the further implementation of or the repeal of
       the Patient Protection and Affordable Care Act or the enactment and
       implementation of a law replacing such act, and other changes in laws,
       rules and regulations that affect our retail pharmacy business.
       If the supply of certain pharmaceuticals provided by one or more of
       vendors were to be disrupted for any reason, our pharmacy operations
       could be severely affected until at least such time as we could obtain a
                                         116
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 117 of 147 PageID #: 749




         new supplier for such pharmaceuticals. Any such disruption could
         cause reputational damage and result in a significant number of our
         pharmacy customers transferring their prescriptions to other
         pharmacies.
         One or a combination of such factors may adversely affect the volumes
         of brand name and generic pharmaceuticals we sell, our cost of sales
         associated with our retail pharmacy operations, and the net sales and
         gross margin of those operations, result in the loss of cross-store or -
         club selling opportunities and, in turn, adversely affect our overall net
         sales, other results of operations, cash flows and liquidity.

 337.    Defendants repeated and/or incorporated by reference substantially the same

 risk disclosures in Walmart’s 1Q 2017 10-Q, 2Q 2017 10-Q and Walmart’s 3Q 2017

 10-Q.

 338.    Defendants’ statements regarding the “numerous risks” Walmart’s retail

 pharmacy business faced were false and misleading when made and omitted to state

 material facts necessary to make the statements not misleading because while

 disclosing these risks Defendants concealed the much larger risks that the DOJ

 would criminally and/or civilly prosecute Walmart and that Walmart would be

 subject to billions of dollars in fines and penalties and severe reputational harm,

 among other things, as a result of failing to comply with the CSA.

 339.    Walmart’s 2017 10-K purported to set forth the following “risk factors”

 related to Walmart’s pharmacy business. The 2017 10-K states the following under

 the heading “Legal, Tax, Regulatory, Compliance, Reputational and other Risks:”



                                           117
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 118 of 147 PageID #: 750




       We operate in complex regulated environments in the United States and
       in the other countries in which we operate and could be adversely
       affected by changes to existing legal requirements including the related
       interpretations and enforcement practices, new legal requirements
       and/or any failure to comply with applicable regulations. Our
       pharmacy operations in the United States are subject to numerous
       federal, state and local regulations including licensing and other
       requirements for pharmacies and reimbursement arrangements. The
       regulations to which we are subject include, but are not limited to:
       federal and state registration and regulation of pharmacies;
       dispensing and sale of controlled substances and products containing
       pseudoephedrine; applicable governmental payer regulations including
       Medicare and Medicaid; data privacy and security laws and regulations
       including the Health Insurance Portability and Accountability Act, the
       Affordable Care Act or any successor thereto; laws and regulations
       relating to the protection of the environment and health and safety
       matters, including those governing exposure to, and the management
       and disposal of, hazardous substances; regulations regarding food and
       drug safety including those of the U.S. Food and Drug Administration
       (the "FDA") and the Drug Enforcement Administration (the "DEA"),
       trade regulations including those of the U.S. Federal Trade
       Commission, and consumer protection and safety regulations including
       those of the Consumer Product Safety Commission, as well as state
       regulatory authorities, governing the availability, sale, advertisement
       and promotion of products we sell and the financial services we offer;
       anti-kickback laws; false claims laws; and federal and state laws
       governing health care fraud and abuse and the practice of the
       professions of pharmacy, optical care and nurse practitioner services.

       For example, in the United States the DEA and various other
       regulatory authorities regulate the distribution and dispensing of
       pharmaceuticals and controlled substances. We are required to hold
       valid DEA and state-level licenses, meet various security and
       operating standards and comply with the federal and various state
       controlled substance acts and related regulations governing the sale,
       dispensing, disposal, holding and distribution of controlled
       substances. The DEA, FDA and state regulatory authorities have
       broad enforcement powers, including the ability to seize or recall
       products and impose significant criminal, civil and administrative
       sanctions for violations of these laws and regulations. We are also
                                        118
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 119 of 147 PageID #: 751




        governed by foreign, national and state laws of general applicability,
        including laws regulating matters of working conditions, health and
        safety and equal employment opportunity and other labor and
        employment matters, as well as employee benefit, competition, anti-
        money laundering, antitrust matters and health and wellness related
        regulations for our pharmacy operations outside of the United States.
        Changes in laws, regulations and policies and the related interpretations
        and enforcement practices may alter the landscape in which we do
        business and may significantly affect our cost of doing business.

        The impact of new laws, regulations and policies and the related
        interpretations and enforcement practices generally cannot be
        predicted, and changes in applicable laws, regulations and policies
        and the related interpretations and enforcement practices may
        require extensive system and operational changes, be difficult to
        implement, increase our operating costs and require significant
        capital expenditures. Untimely compliance or noncompliance with
        applicable laws and regulations could result in the imposition of civil
        and criminal penalties that could adversely affect the continued
        operation of our businesses, including: suspension of payments from
        government programs; loss of required government certifications; loss
        of authorizations to participate in or exclusion from government
        programs, including the Medicare and Medicaid programs in the United
        States; loss of licenses; and significant fines or monetary damages
        and/or penalties. Any failure to comply with applicable regulatory
        requirements in the United States or in any of the countries in which
        we operate could result in significant legal and financial exposure,
        damage our reputation, and have a material adverse effect on our
        business operations, financial condition and results of operations.

 340.   Walmart repeated and/or incorporated by reference substantially the same

 risk factors in the Company’s 1Q 2018 10-Q, 2Q 2018 10-Q, 3Q 2018 10-Q, 2018

 10-K, 1Q 2019 10-Q, 2Q 2019 10-Q, 3Q 2019 10-Q, and 2019 10-K.

 341.   The foregoing statements were false and misleading when made and omitted

 to state material facts necessary to make the statements not misleading because the
                                          119
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 120 of 147 PageID #: 752




 statements represented as hypothetical, risks that had already transpired, namely

 that because of the Company’s decade long failure to comply the CSA and related

 laws the Company was subject to a targeted DOJ criminal investigation as well as

 a DOJ civil investigation.

      G. McMillon’s      and   Biggs’s   False   and    Misleading     Sarbanes-Oxley

        Certifications

 342.   Defendants McMillon and Biggs each signed certifications attached at

 Exhibits to Walmart’s 2015 10-K, 2016 10-K, 2017 10-K, 2018 10-K and 2019 10-

 K as well as each Class Period 10-Q pursuant to Sections 302 and 906 of the

 Sarbanes Oxley Act (“SOX Certifications”).

 343.   McMillon’s and Biggs’ SOX 302 certifications state:

 I have reviewed this Annual Report on Form 10-K of Wal-Mart Stores, Inc. (the
 "registrant");

 2.       Based on my knowledge, this report does not contain any untrue statement
          of a material fact or omit to state a material fact necessary to make the
          statements made, in light of the circumstances under which such statements
          were made, not misleading with respect to the period covered by this report;

 3.       Based on my knowledge, the financial statements, and other financial
          information included in this report, fairly present in all material respects the
          financial condition, results of operations and cash flows of the registrant as
          of, and for, the periods presented in this report;

 4.       The registrant's other certifying officer and I are responsible for establishing
          and maintaining disclosure controls and procedures (as defined in Exchange
          Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial
          reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for
          the registrant and have:


                                           120
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 121 of 147 PageID #: 753




 a)               designed such disclosure controls and procedures, or caused such
                  disclosure controls and procedures to be designed under our
                  supervision, to ensure that material information relating to the
                  registrant, including its consolidated subsidiaries, is made known to
                  us by others within those entities, particularly during the period in
                  which this report is being prepared;

 b)               designed such internal control over financial reporting, or caused such
                  internal control over financial reporting to be designed under our
                  supervision, to provide reasonable assurance regarding the reliability
                  of financial reporting and the preparation of financial statements for
                  external purposes in accordance with generally accepted accounting
                  principles;

 c)               evaluated the effectiveness of the registrant's disclosure controls and
                  procedures and presented in this report our conclusions about the
                  effectiveness of the disclosure controls and procedures, as of the end
                  of the period covered by this report, based on such evaluations; and

 d)               disclosed in this report any change in the registrant's internal control
                  over financial reporting that occurred during the registrant's most
                  recent fiscal quarter that has materially affected, or is reasonably likely
                  to materially affect, the registrant's internal control over financial
                  reporting.

 5.          The registrant's other certifying officer and I have disclosed, based on our
             most recent evaluation of internal control over financial reporting, to the
             registrant's auditors and the Audit Committee of registrant's Board of
             Directors:

 a)               all significant deficiencies and material weaknesses in the design or
                  operation of internal control over financial reporting which are
                  reasonably likely to adversely affect the registrant's ability to record,
                  process, summarize and report financial information; and

 b)               any fraud, whether or not material, that involves management or other
                  employees who have a significant role in the registrant's internal
                  control over financial reporting
 344.      McMillion’s and Biggs SOX 906 certification states:

      1.    The Report fully complies with the requirements of Section 13(a) or 15(d)
           of the Securities Exchange Act of 1934, as amended; and
      2. The information contained in the Report fairly presents, in all material
         respects, the financial condition and results of operations of the Company as
         of the dates and for the periods expressed in the Report.

                                             121
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 122 of 147 PageID #: 754




 345.   McMillon’s and Biggs’s SOX certifications in each of Walmart’s Class

 Period 10-K’s and 10-Q’s were false and misleading because: a) McMillon and

 Biggs were aware of the fraud involving Walmart’s longstanding CSA violations

 which subjected the Company to criminal and civil liability and reputational damage

 and had not disclosed it to Walmart’s outside auditors; b) McMillon and Biggs were

 aware that the financial statements did not fairly present in all material respects the

 financial condition of the Company because the Company did not record or disclose

 a material loss contingency related to the DOJ Investigation as ASC 450 required;

 (c) failed to disclose contemplated and pending material legal proceedings related

 to Walmart’s illegal distribution and sale of opioids; and (d) the Class Period 10-

 K’s and 10-Q’s contained untrue facts/omitted material facts concerning the risks

 and uncertainties the Company faced as a result of its CSA violations.

    H. False and Misleading Statements in Walmart’s Code of Ethics and

        Statement of Ethics

 346.   Walmart’s 2015 10-K, 2016 10-K, 2017 10-K, 2018 10-K and 2019 10-K

 referred investors to Walmart’s website for its Code of Ethics and Statement of

 Ethics. Walmart’s Code Ethics and Statement of Ethics (“Code”) is contained in

 the Corporate Governance section of Walmart’s website which is investor facing.

 347.   In the Code, Defendants provide a statement entitled “Message from the

 CEO” in which Defendant McMillon states “The way we conduct our business is
                                          122
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 123 of 147 PageID #: 755




 as important as the products we sell and the services we provide. That means

 complying with the laws of the communities where we do business…Our Code of

 Conduct reflects what’s important to us. It applies to all of us—to me, to our

 Board members and officers, and to every Walmart associate. We also expect our

 business partners to embrace our values and meet these high standards. Associates

 and partners who do not share these values do not belong at Walmart.

 348.      On page 7 of the Code under the heading “Our Values and Our Code”

 Walmart unqualifiedly represented that Defendants complied with all laws:

           We are honest, fair and objective. We speak up about concerns and
           comply with all laws and our policies.


 349.      In a section of the Code entitled “Deliver Quality Healthcare (p. 29) the Code

 states:

           We are committed to providing healthcare when and where our
           customers need it. Delivering service and products the right way
           strengthens our customers’ trust in us.

           “Integrity in Action”
           Properly handle and dispense prescription medication. Follow all
           laws, regulatory entity rules, and policies for the safe handling,
           prescribing and dispensing of prescription medication. Report
           accidental or improper prescribing or dispensing to your manager, in
           the established error reporting systems, or to Ethics & Compliance in
           a manner that complies with all applicable local privacy laws.




                                             123
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 124 of 147 PageID #: 756




 350.   The foregoing statements contained in Walmart’s Code were materially false

 and misleading when made or omitted material facts necessary to make such

 statements not misleading because: (1) Walmart did not comply with all laws

 because, as discussed at length herein and in the DOJ Complaint Defendants

 knowingly or recklessly violated the CSA and related laws for over a decade; (2)

 Defendants did not require employees to “follow the laws” for dispensing and

 prescribing prescription medication.” To the contrary, Defendants obstructed

 employees’ abilities to comply with these laws. Further, Walmart’s Ethics and

 Compliance Department refused to take action in response to thousands of

 employee reports concerning Walmart’s improper prescribing and dispensing

 practices.

                      THE TRUTH BEGINS TO EMERGE

 351.   On March 25, 2020, before the market opened, the journalism outlet

 ProPublica published an article disclosing for the first time that the Department of

 Justice had been criminally investigating Walmart for violating the CSA and related

 laws sales since 2016. The ProPublica article was based on hundreds of internal

 Walmart documents and investigative documents, correspondence Walmart

 exchanged with the DOJ, and nine people “familiar with the investigation.” The

 article attached correspondence from Walmart’s top lawyer at Jones Day evidencing

 that in March 2018 Defendants became aware that the DOJ intended to indict the

                                         124
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 125 of 147 PageID #: 757




 Company and remained the subject of an ongoing DOJ civil investigation. The

 article also revealed that Walmart entered a secret settlement with the DEA in 2011

 (the 2011 MOA) in which it agreed to implement measures to comply with the CSA,

 and that Walmart had received more than 50 “Letters of Admonition” from the DEA

 from 2000 to 2018 for its opioid prescribing practices. The article further revealed

 that Walmart did not comply with the 2011 MOA, prompting the DOJ to pursue

 criminal charges against the Company.

 352.    On this news shares of Walmart fell nearly 5%, or $5.63 per share from its

 closing price of $115.03 on March 24, 2020 to its close at $109.40 on March 25,

 2020.

 353.    ProPublica’s expose shocked not only investors but members of Congress.

 On April 2, 2020, Senator Dianne Feinstein sent a letter to Attorney General

 William Barr questioning why high-ranking DOJ officials prevented federal

 prosecutors from bringing criminal charges against Walmart. Senator Feinstein’s

 letter states, in part:

         This letter requests additional information regarding the Department of
         Justice’s efforts to ensure that pharmacies are not helping fuel the
         opioid epidemic by filling prescriptions under suspicious
         circumstances.

         **
         In 2011, a DEA investigation found that a Walmart pharmacy in
         California had repeatedly filled opioid prescriptions from unlicensed
         doctors. In response, Walmart signed a Memorandum of Agreement
         with the DEA in which it pledged to implement procedures to guard
                                          125
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 126 of 147 PageID #: 758




        against improper opioid dispensing. [ProPublica, March 25, 2019;
        DEA-Walmart Memorandum of Agreement March 17, 2011]

        New reporting indicates that despite this agreement, officials at
        Walmart’s corporate headquarters refused to let the company’s
        pharmacists block prescriptions from doctors believed to be operating
        “pill mills,” including prescriptions that led to drug overdose deaths
        of customers in Texas. Rather than empowering its pharmacists to
        cut off prescriptions from problematic doctors, the company
        reportedly decided that “driving sales and patient awareness is a far
        better use of our Market Directors and Market manager’s
        time.” [ProPublica, March 25, 2019]

        After a two-year investigation, federal prosecutors in the U.S.
        Attorney’s Office for the Eastern District of Texas informed Walmart
        that they planned to indict the company for violating the Controlled
        Substances Act. They were reportedly overruled, however, after
        Walmart appealed to high-ranking Justice Department political
        appointees. [ProPublica, March 25, 2019]

        It is important to understand why the U.S. Attorney’s Office was
        overruled in this case, particularly because the acting DEA director
        supported bringing charges. Notably, it appears that the Justice
        Department decided not to pursue charges despite the fact that it had
        established a Prescription Interdiction & Litigation Task Force
        designed to “use all criminal and civil tools at its disposal to hold
        distributors such as pharmacies, pain management clinics, drug testing
        facilities, and individual physicians accountable for unlawful actions.”
        [DOJ Press Release, Feb. 27, 2018]

 354.   On December 22, 2020, while the market was open, the DOJ announced in a

 press release that it had filed a lawsuit against Walmart for alleged violations of the

 Controlled Substances Act and the Company’s role in the opioid epidemic. The

 DOJ press release stated, in pertinent part:

        In a civil complaint filed today, the Department of Justice has alleged
        that Walmart Inc. unlawfully dispensed controlled substances from
                                          126
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 127 of 147 PageID #: 759




       pharmacies it operated across the country and unlawfully distributed
       controlled substances to those pharmacies throughout the height of the
       prescription opioid crisis.
       The complaint alleges that this unlawful conduct resulted in hundreds
       of thousands of violations of the Controlled Substances Act
       (CSA). The Justice Department seeks civil penalties, which could
       total in the billions of dollars, and injunctive relief.
       “It has been a priority of this administration to hold accountable those
       responsible for the prescription opioid crisis. As one of the largest
       pharmacy chains and wholesale drug distributors in the country,
       Walmart had the responsibility and the means to help prevent the
       diversion of prescription opioids,” said Jeffrey Bossert Clark, Acting
       Assistant Attorney General of the Civil Division. “Instead, for years,
       it did the opposite — filling thousands of invalid prescriptions at its
       pharmacies and failing to report suspicious orders of opioids and
       other drugs placed by those pharmacies. This unlawful conduct
       contributed to the epidemic of opioid abuse throughout the United
       States. Today’s filing represents an important step in the effort to
       hold Walmart accountable for such conduct.”
       “We entrust distributors and dispensers with the responsibility to ensure
       controlled substances do not fall into the wrong hands,” said Drug
       Enforcement Administration (DEA) Acting Administrator Timothy
       Shea. “When processes to safeguard against drug diversion are
       violated or ignored, or when pharmacies routinely fill illegitimate
       prescriptions, we will hold accountable anyone responsible, including
       Walmart. Too many lives have been lost because of oversight failures
       and those entrusted with responsibility turning a blind eye.”
       The result of a multi-year investigation by the department’s
       Prescription Interdiction & Litigation (PIL) Task Force, the complaint
       filed in the U.S. District Court for the District of Delaware alleges that
       Walmart violated the CSA in multiple ways as the operator of its
       pharmacies and wholesale drug distribution centers. The complaint
       alleges that, as the operator of its pharmacies, Walmart knowingly
       filled thousands of controlled substance prescriptions that were not
       issued for legitimate medical purposes or in the usual course of
       medical practice, and that it filled prescriptions outside the ordinary
       course of pharmacy practice. The complaint also alleges that, as the
       operator of its distribution centers, which ceased distributing

                                         127
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 128 of 147 PageID #: 760




       controlled substances in 2018, Walmart received hundreds of
       thousands of suspicious orders that it failed to report as required to
       by the DEA. Together, the complaint alleges, these actions helped to
       fuel the prescription opioid crisis.
       If Walmart is found liable for violating the CSA, it could face civil
       penalties of up to $67,627 for each unlawful prescription filled and
       $15,691 for each suspicious order not reported. The court also may
       award injunctive relief to prevent Walmart from committing further
       CSA violations.
       “For years, Walmart failed to meet its obligations in distributing and
       dispensing dangerous opioids and other drugs,” said Deputy Assistant
       Attorney General Daniel J. Feith of the Civil Division’s Consumer
       Protection Branch. “We look forward to advancing this case with our
       DOJ partners.”
       “The opioid crisis has exacted a catastrophic human toll upon the
       residents of our district and upon our country,” said U.S. Attorney for
       the Middle District of Florida Maria Chapa Lopez. “National
       pharmacy chains must meet their legal obligations when dispensing and
       distributing these powerful medications. The filing of this complaint in
       collaboration with the Department of Justice and other United States
       Attorneys’ Offices demonstrates our firm commitment to enforcing
       these critical legal requirements.”
       “As a pharmacy that fills prescriptions for controlled substances,
       Walmart has an obligation to fill only those prescriptions that are
       legitimate,” said Acting U.S. Attorney for the Eastern District of New
       York Seth D. DuCharme. “As a wholesale drug distributor, Walmart
       also had an obligation to notify DEA of suspicious orders of controlled
       substances. Walmart failed to comply with both of its obligations, and
       thereby failed in its responsibility to prevent the diversion of controlled
       substances.”
       “Today’s complaint is the culmination of a painstaking investigation
       by my office and our Department of Justice colleagues that uncovered
       years of unlawful conduct that did untold damage to communities
       around the country, including here in Colorado,” said U.S. Attorney
       for the District of Colorado Jason R. Dunn. “We look forward to
       pursuing justice and holding the company accountable for its
       conduct.”
       (Emphasis added.)
                                          128
 Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 129 of 147 PageID #: 761




  355.   On this news, Walmart’s stock price fell $2.75 per share, or 1.88%, over the

  next two trading days to close at $144.20 per share on December 23, 2020.

                   ADDITIONAL SCIENTER ALLEGATIONS

  1. Defendant McMillon’s Focus on the Opioid Crisis Direct and Involvement
     in DOJ Investigation

  356.   As the MDL Court found, Defendant McMillon has personal knowledge of

  Walmart’s opioid policies and the DOJ’s criminal investigation into Walmart. In

  October 2016 McMillon asked his friend, who had lost a son to opioids what

  Walmart could to help his mission of combatting opioid abuse.           McMillon

  emphasized that he was serious and emailed Walmart executives his friend’s

  suggestions. See supra ¶¶60-62. McMillon was therefore personally focused on the

  opioid crisis and Walmart’s opioid compliance policies.

  357.   Defendant McMillon provided input into and was required to approve the

  Company’s July 26, 2018 presentation to the DOJ in the face of Walmart’s

  anticipated indictment, demonstrating his knowledge of and involvement in the DOJ

  investigation and the seriousness of the investigation.

2. The MDL Court’s Summary Judgment Opinion

  358.   On January 27, 2020 the MDL Court denied Walmart’s motion for summary

  judgment stating that “the record evidence suggests obvious deficiencies [in

  Walmart’s opioid suspicious order monitoring] that a layperson could plainly

  recognize.” The MDL Court’s recognition of the obviousness of Walmart’s failure
                                          129
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 130 of 147 PageID #: 762




 to comply with the CSA’s requirement to have a functioning SOM program

 supports an inference of scienter.

 359.   Further, Defendant McMillon’s, Biggs’s and Chojnowski’s membership on

 the Ethics, Compliance and Risk Committee, which is charged with identifying,

 monitoring. and mitigating risk and meets ten times per year supports an inference

 of their scienter. The oversight includes making recommendations about

 identification, monitoring, and mitigation of compliance risks.

 3. Walmart’s Efforts to Withhold Evidence

 360.   Walmart’s attempt to withhold evidence concerning Defendants’ knowledge

 of the DOJ Investigation supports an inference of scienter. The MDL Court

 sanctioned Walmart for failing to produce the PowerPoint slides Walmart presented

 to the DOJ as well as documents related to alleged corporate mismanagement. The

 MDL Court found that: “Walmart’s excuses for not timely producing this discovery

 require convoluted or illogical understandings of the Court’s clear and repeated

 messages to the parties. It is vexatious for Walmart to reach and pretend to see

 exceptions where none exist, and then use these phantom exceptions as a means

 to delay or avoid complying with clear Court Orders. The MDL Court further noted

 Walmart’s repeated attempts to cabin discovery stating: “Defendants’ obligation

 has been set forth with clear language for three years, and the Court has rejected

 each attempt since by Defendants to suggest the obligation should be constrained.

                                         130
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 131 of 147 PageID #: 763




 That Walmart is willing to engage in sanctionable discovery misconduct rather than

 produce relevant evidence pursuant to a clear court order demonstrates its continued

 desire to conceal its illegal acts.

 361.   Walmart also withheld evidence from government prosecutors in connection

 with the DOJ Investigation. As ProPublica reported, according to prosecutors

 Walmart did not cooperate with the investigation. Notably, Walmart refused to

 produce emails between the Company’s senior management and compliance

 officials.

 4. Walmart’s Inconsistent Representations Concerning the Status of the DOJ’s
      Criminal Investigation

 362.   According to Walmart’s own representations to at least one court, the DOJ’s

 criminal investigation into Walmart remained opened through at least October 2020.

 According to Walmart’s October 2020 representations to the Circuit Court of

 Kanawha County, West Virginia in In re Opioid Litigation, Civil Action No. 19-C-

 9000, the DOJ’s criminal investigation into Walmart continued even after the

 declination. In an October 20, 2020 order compelling Walmart to produce

 documents related to government investigations the West Virginia court chastised

 Walmart for its inconsistent positions concerning the status of the DOJ’s criminal

 investigation.   The court stated: “Plaintiffs point out that although Walmart

 represents to this Court that the DOJ’s criminal investigation into it is ongoing,

 Walmart has represented to at least one court that the investigation finished without
                                         131
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 132 of 147 PageID #: 764




 an indictment issuing. Walmart’s inconsistent representations to this Court and

 others concerning the status to the DOJ’s criminal investigation into it is concerning,

 to say the least.”    In Re: Opioid Litigation, No. 19-C-9000, Order Granting

 Plaintiffs’ Motion to Compel Walmart to Produce Investigation Materials

 (Transaction ID 66038539), Oct. 20, 2020

 5. Defendants’ Motive Supports an Inference of Scienter

 363.   Opioids were a major driver of customer traffic to Walmart stores. Walmart

 operated its pharmacies to draw customers in to buy other non-pharmacy goods and

 specifically offered drastic discounts on opioids to drive customer traffic to its

 stores. Walmart’s fiscal year 2017 annual report states that risks to its pharmacy

 business could “result in the loss of cross-store or club selling opportunities, and in

 turn, adversely affect our overall net sales, other results of operations, cash flows

 and liquidity.”   Defendants’ motive to drive sales by attracting customers to

 Walmart who filled prescriptions for opioids and could do so without question

 supports an inference of scienter. Indeed, the DOJ states in its complaint that

 Walmart intentionally failed to comply with the law in order to avoid the burden

 and expense of compliance and also to drive customer traffic to it stores to increase

 sales of non-pharmacy products. In short, the DOJ alleged “Walmart substantially

 benefitted] itself while increasing the risk of undetected unlawful conduct and




                                          132
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 133 of 147 PageID #: 765




 serious widespread harm to Americans in the midst of a nationwide prescription

 drug abuse epidemic.

 6. Walmart’s Actions in Connection with its Membership in the National
    Association of Chain Drug Stores Supports an Inference of Scienter

 364.   The Opioid MDL Plaintiffs allege that the “Distributor Defendants”

 (consisting of companies that distributed opioids) were members of the Healthcare

 Distribution Alliance (“HDA”) and that the “Pharmacy Defendants” (which

 includes Walmart) the Distributor Defendants were members of the National

 Association of Chain Drug Stores (“NACDS”).

 365.   The Opioid MDL Plaintiffs alleged that Walmart and other members used the

 HDA and NACDS to protect the supply chain of opioids through various means,

 including: (1) Drafting a “best practices” model for dealing with “suspicious

 orders,” better known as the Industry Compliance Guidelines (“ICGs”), as a ruse to

 avoid regulatory enforcement; (2) Coordinating to invalidate enforcement actions;

 (3) Coordinating to fight the stricter controls for hydrocodone combination products

 and (4) Circumventing the DEA through the creation of a coalition on controlled

 substances that aimed to limit the scope of DEA restrictions on their continued

 distribution of controlled substances.

 366.   In denying Walmart and the other MDL Defendants’ summary judgment

 motions on plaintiffs’ civil conspiracy claims Judge Polster held that the evidence

 showed that the Pharmacy Defendants: (i) used their membership and leadership
                                          133
 Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 134 of 147 PageID #: 766




  positions in NACDS and their relationship with Distributor Defendants to “grow and

  protect the Opioid Supply Chain,” (ii) coordinated with Distributor Defendants to

  form a “coalition” on controlled substances to limit the scope of DEA regulations on

  the distribution of controlled substances, and (iii) worked “in partnership” with the

  HDA to develop “solutions to the DEA enforcement issues” and “strategies”

  concerning “ongoing problems that NACDS members are having with DEA

  enforcement actions.”. In re National Prescription Opiate Litigation, MDL 2804,

  ECF No. 2562, 2019 WL 4178610, at *5 (Sept. 3, 2019).

7. Walmart’s Hiring of a Former Top-Ranking DOJ Official During the Height
   of the DOJ Investigation

  367.   On February 9, 2018 Walmart hired Rachel Brand at the Company’s chief

  ethics and compliance officer (“CECO”). According to Walmart’s press release

  announcing her appointment, Brand was “responsible for the organization’s Legal

  [and] Global Ethics and Compliance and Global Investigation, Security.” Brand

  reported directly to Defendant McMillon. Prior to joining Walmart Brand was the

  third ranking top official at the DOJ. Brand resigned from the DOJ specifically to

  take a job at Walmart. According to news reports, Brand’s departure from the DOJ

  caught top DOJ members by surprise. Walmart’s hiring of a former top ranking DOJ

  official during the pendency of the DOJ’s criminal investigation demonstrates

  Defendants’ desire to influence the investigation so that they could continue to



                                          134
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 135 of 147 PageID #: 767




 conceal it from investors. Walmart’s hiring of Brand supports an inference of

 scienter.

                        LOSS CAUSATION/ECONOMIC LOSS

 368.   As a result of Defendants’ materially false or misleading statements,

 Walmart’s stock was artificially inflated throughout the Class Period. Like other

 members of the Class who purchased at artificially inflated prices during the Class

 Period, Investors suffered an economic loss, i.e., damages, when the trading price

 of Walmart’s common stock declined upon the disclosures that corrected

 Defendants’ alleged false or misleading statements.

 369.   The damages suffered by Investors and other members of the Class were a

 direct result of Defendants’ misrepresentations, which artificially inflated the price

 of Walmart’s common stock, and the subsequent significant declines in the value of

 Walmart’s stock once the truth regarding the DOJ Investigation and Defendants’

 CSA violations were revealed to the market in a series to two partial corrective

 disclosures, correcting the misrepresentations and/or the economic impact thereof.

 370.   On March 25, 2020 before the market opened, the investigative journalism

 news source ProPublica published an article disclosing for the first time that the

 DOJ had been criminally investigating Walmart for violating the CSA and related

 laws sales since 2016. The article revealed that in March 2018 Defendants became

 aware that the DOJ intended to indict the Company and that even after the DOJ

                                          135
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 136 of 147 PageID #: 768




 declined to indict the Company it remained the subject of an ongoing DOJ civil

 investigation. The article also revealed that Walmart entered a secret settlement with

 the DEA in 2011 in which it agreed to implement measures to comply with the CSA,

 and that Walmart had received more than 50 “Letters of Admonition” from the DEA

 from 2000 to 2018 for its opioid prescribing practices. The article further revealed

 that Walmart did not comply with the 2011 MOA, prompting the DOJ to pursue

 criminal charges against the Company.

 371.   On this news shares of Walmart fell nearly 5%, or $5.63 per share from its

 closing price of $115.03 on March 24, 2020 to its close at $109.40 on March 25,

 2020, damaging investors.

 372.   On December 22, 2020, while the market was open, the DOJ announced in a

 press release that it had filed a lawsuit against Walmart for alleged violations of the

 Controlled Substances Act and the Company’s role in the opioid epidemic.

 373.   On this news, Walmart’s stock price fell $2.75 per share, or 1.88%, over the

 next two trading days to close at $144.20 per share on December 23, 2020,

 damaging investors.

 374.   As a result of Defendants’ wrongful acts and omissions, and the precipitous

 decline in the market value of the Company’s common shares, Investors and other

 Class members have suffered significant losses and damages.




                                          136
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 137 of 147 PageID #: 769




            APPLICABILITY OF PRESUMPTION OF RELIANCE:
                              Fraud-on-the-Market Doctrine

 375.   Investors are entitled to rely, and will rely, upon the presumption of reliance

 established by the fraud-on-the-market doctrine in that:

           a. Defendants made public misrepresentations or failed to disclose
              material facts during the Class Period;

           b. the omissions and misrepresentations were material;


           c. Walmart common stock is traded in an efficient market;


           d. the misrepresentations and omissions alleged would tend to induce a
              reasonable investor to misjudge the value of Walmart common stock;
              and


           e. Investors and members of the Class purchased, acquired and/or sold
              Walmart common stock between the time the Defendants failed to
              disclose or misrepresented material facts and the time the true facts
              were disclosed, without knowledge of the omitted or misrepresented
              facts.

 376.   At all relevant times, the market for Walmart common stock was an efficient

 market for the following reasons, among others:

           (a) Walmart’s common stock 500.com’s met the requirements for listing,
           and were listed and actively traded on the NYSE, a highly efficient and
           automated market;

           (b) According to the Company’s 2019 Form 10-K, the Company had more
           than 2.8 billion shares of common stock outstanding as of March 18, 2020,
           demonstrating a very active and broad market for Walmart common stock;

                                          137
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 138 of 147 PageID #: 770




           (c) As a regulated issuer, Walmart filed periodic reports with the SEC;

           (d) Walmart regularly communicated with public investors via
           established communication mechanisms, including the regular
           dissemination of press releases on national circuits of major newswire
           services, the Internet, and other wide-ranging public disclosures;

           (e) During the Class Period at least 25 stock market analysts followed
           Walmart and wrote hundreds of reports on Walmart during the Class
           Period. Analysts covering Walmart included Citigroup, Deutsche Bank,
           Morgan Stanley and RBC.

           (f) Unexpected material news about Walmart was rapidly reflected and
           incorporated into the Company’s common stock price during the Class
           Period. For example, when ProPublica published its expose revealing the DOJ
           Investigation, Walmart’s common stock price fell a material amount.

 377.   As a result of the foregoing, the market for Walmart promptly digested

 current information regarding Walmart from all publicly available sources and

 reflected such information in Walmart’s common stock price. Under these

 circumstances, all purchasers of Walmart common stock during the Class Period

 suffered similar injury through their purchase of Walmart common stock at

 artificially inflated prices, and a presumption of reliance applies

                                   Affiliated Ute

 378.   Neither Investors nor the Class need prove reliance – either individually or

 as a class because under the circumstances of this case, positive proof of reliance is

 not a prerequisite to recovery, pursuant to ruling of the United States Supreme Court

 in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972). All that is

 necessary is that the facts withheld be material in the sense that a reasonable investor
                                           138
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 139 of 147 PageID #: 771




 might have considered the omitted information important in deciding whether to

 buy or sell the subject security.

                INVESTORS’ CLASS ACTION ALLEGATIONS
 379.   Investors bring this action as a class action pursuant to Federal Rules of Civil

 Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all persons who

 purchased Walmart common stock during the Class Period and who were damaged

 thereby. Excluded from the Class are Defendants, the officers and directors of the

 Company at all relevant times, members of their immediate families and their legal

 representatives, heirs, successors or assigns and any entity in which defendants have

 or had a controlling interest.

 380.   The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, Walmart common stock was actively

 traded on the NYSE. While the exact number of Class members is unknown to

 Investors at this time and can only be ascertained through appropriate discovery,

 Investors believe that there are at least thousands of members in the proposed Class.

 Members of the Class may be identified from records maintained by Walmart or its

 transfer agent and may be notified of the pendency of this action by mail, using a

 form of notice customarily used in securities class actions.




                                          139
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 140 of 147 PageID #: 772




 381.   Investors’ claims are typical of the claims of the members of the Class, as all

 members of the Class are similarly affected by Defendants’ wrongful conduct in

 violation of federal law that is complained of herein.

 382.   Investors will fairly and adequately protect the interests of the members of

 the Class and have retained counsel competent and experienced in class and

 securities litigation.

 383.   Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class.

 Among the questions of law and fact common to the Class are:

               (a) whether the federal securities laws were violated by Defendants’
 acts as alleged herein;
               (b) whether statements made by Defendants to the investing public
 during the Class Period misrepresented material facts about the business, operations
 and management of Walmart;
               (c) whether the Individual Defendants caused Walmart to issue false
 and misleading statements during the Class Period;
                (d) to what extent the members of the Class have sustained damages
 and the proper measure of damages.

 384.   A class action is superior to all other available methods for the fair and

 efficient adjudication of this controversy since joinder of all members is

 impracticable. Furthermore, as the damages suffered by individual Class members

 may be relatively small, the expense and burden of individual litigation make it

                                          140
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 141 of 147 PageID #: 773




 impossible for members of the Class to redress individually the wrongs done to

 them. There will be no difficulty in the management of this action as a class action.

                                   NO SAFE HARBOR

 385.   The false and misleading statements alleged herein were not forward-

 looking. To the extent any of the alleged false and misleading statements were

 forward-looking, the federal statutory safe harbor for forward-looking statements

 under certain circumstances does not apply. Many of the specific statements alleged

 were not identified as “forward-looking statements” when made. To the extent there

 were any forward-looking statements, there were no meaningful cautionary

 statements accompanying them. To be meaningful, cautionary statements must

 identify important factors that could cause actual results to differ materially from

 those in the purportedly forward-looking statements. Such cautions were absent

 from Walmart’s Class Period filings and oral disclaimers.

 386.   Alternatively, to the extent that the statutory safe harbor could apply to any

 forward-looking statements pleaded herein, Defendants are liable for those false and

 misleading forward-looking statements because, at the time each of those forward-

 looking statements were made, the speaker knew that the particular forward-looking

 statement was false or misleading and the forward-looking statement was

 authorized and approved by an executive officer of Walmart who knew that those

 statements were false or misleading when made. Moreover, to the extent that

                                         141
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 142 of 147 PageID #: 774




 Defendants issued any disclosures designed to warn or caution investors of certain

 risks, those disclosures were also false and misleading.

                                       COUNT I
               For Violations of Section 10(b) And Rule 10b-5 Promulgated
                                        Thereunder
                                  Against All Defendants

        387.   Investors repeat and realleges each and every allegation contained

 above as if fully set forth herein.

 388.   This Count is asserted against Defendants is based upon Section 10(b) of the

 Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the

 SEC.

 389.   During the Class Period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false statements specified above, which

 they knew or deliberately disregarded were misleading in that they contained

 misrepresentations and failed to disclose material facts necessary in order to make

 the statements made, in light of the circumstances under which they were made, not

 misleading.

 390.   Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

                    employed devices, schemes and artifices to defraud;

                    made untrue statements of material facts or omitted to state

                     material facts necessary in order to make the statements made, in

                                         142
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 143 of 147 PageID #: 775




                     light of the circumstances under which they were made, not

                     misleading; or

                    engaged in acts, practices and a course of business that operated

                     as a fraud or deceit upon plaintiff and others similarly situated in

                     connection with their purchases of Walmart securities during the

                     Class Period.

        391.   Defendants acted with scienter in that they knew that the public

 documents and statements issued or disseminated in the name of Walmart were

 materially false and misleading; knew that such statements or documents would be

 issued or disseminated to the investing public; and knowingly and substantially

 participated, or acquiesced in the issuance or dissemination of such statements or

 documents as primary violations of the securities laws. These defendants by virtue

 of their receipt of information reflecting the true facts of Walmart, their control over,

 and/or receipt and/or modification of Walmart’s allegedly materially misleading

 statements, and/or their associations with the Company which made them privy to

 confidential proprietary information concerning Walmart, participated in the

 fraudulent scheme alleged herein.

 392.   Individual Defendants, who are the senior officers and/or directors of the

 Company, had actual knowledge of the material omissions and/or the falsity of the

 material statements set forth above, and intended to deceive Plaintiff and the other

                                           143
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 144 of 147 PageID #: 776




 members of the Class, or, in the alternative, acted with reckless disregard for the

 truth when they failed to ascertain and disclose the true facts in the statements made

 by them or other Walmart personnel to members of the investing public, including

 Plaintiff and the Class.

 393.   As a result of the foregoing, the market price of Walmart securities was

 artificially inflated during the Class Period. In ignorance of the falsity of

 Defendants’ statements, Plaintiff and the other members of the Class relied on the

 statements described above and/or the integrity of the market price of Walmart

 securities during the Class Period in purchasing Walmart securities at prices that

 were artificially inflated as a result of Defendants’ false and misleading statements.

 394.   Had Plaintiff and the other members of the Class been aware that the market

 price of Walmart securities had been artificially and falsely inflated by Defendants’

 misleading statements and by the material adverse information which Defendants

 did not disclose, they would not have purchased Walmart securities at the artificially

 inflated prices that they did, or at all.

 395.   As a result of the wrongful conduct alleged herein, Plaintiff and other

 members of the Class have suffered damages in an amount to be established at trial.

 396.   By reason of the foregoing, Defendants have violated Section 10(b) of the

 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the plaintiff and




                                             144
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 145 of 147 PageID #: 777




 the other members of the Class for substantial damages which they suffered in

 connection with their purchase of Walmart securities during the Class Period.

                                     COUNT II
                     Violations of Section 20(a) of the Exchange Act
                            Against the Individual Defendants
 397.   Investors repeats and realleges each and every allegation contained in the

 foregoing paragraphs as if fully set forth herein.

 398.   During the Class Period, the Individual Defendants participated in the

 operation and management of Walmart, and conducted and participated, directly

 and indirectly, in the conduct of Walmart’s business affairs. Because of their senior

 positions, they knew the adverse non-public information about Walmart’s

 misstatement of revenue and profit and false financial statements.

 399.   As officers and/or directors of a publicly owned company, the Individual

 Defendants had a duty to disseminate accurate and truthful information with respect

 to Walmart’s financial condition and results of operations, and to correct promptly

 any public statements issued by Walmart which had become materially false or

 misleading.

 400.   Because of their positions of control and authority as senior officers, the

 Individual Defendants were able to, and did, control the contents of the various

 reports, press releases and public filings which Walmart disseminated in the

 marketplace during the Class Period concerning Walmart’s results of operations.

 Throughout the Class Period, the Individual Defendants exercised their power and
                                          145
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 146 of 147 PageID #: 778




 authority to cause Walmart to engage in the wrongful acts complained of herein.

 The Individual Defendants, therefore, were “controlling persons” of Walmart

 within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

 participated in the unlawful conduct alleged which artificially inflated the market

 price of Walmart securities.

 401.   By reason of the above conduct, the Individual Defendants are liable pursuant

 to Section 20(a) of the Exchange Act for the violations committed by Walmart.

                                PRAYER FOR RELIEF
        WHEREFORE, Investors, on behalf of themselves and the Class, prays for
 judgment and relief as follows:
      (a) declaring this action to be a proper class action, designating certifying

 Investors as a class representative under Rule 23 of the Federal Rules of Civil

 Procedure and designating Investors’ counsel as Lead Counsel;

        (b)   awarding damages in favor of plaintiff and the other Class members

 against all defendants, jointly and severally, together with interest thereon;

        (c)   awarding Investors and the Class reasonable costs and expenses

 incurred in this action, including counsel fees and expert fees; and

        (d)   awarding Investors and other members of the Class such other and

 further relief as the Court may deem just and proper.

                            JURY TRIAL DEMANDED

        Investors hereby demand a trial by jury.

                                          146
Case 1:21-cv-00055-CFC Document 29 Filed 07/12/21 Page 147 of 147 PageID #: 779




 Dated:     July 12, 2021                  Respectfully submitted,

                                           FARNAN LLP

                                           /s/ Michael J. Farnan
                                           Brian E. Farnan (Bar No. 4089)
                                           Michael J. Farnan (Bar No. 5165)
                                           919 N. Market St., 12th Floor
                                           Wilmington, DE 19801
                                           Telephone: (302) 777-0300
                                           Facsimile: (302) 777-0301
                                           Email: bfarnan@farnanlaw.com
                                                 mfarnan@farnanlaw.com


                                           Liaison Counsel for Plaintiffs

                                           THE ROSEN LAW FIRM, P.A.
                                           Laurence Rosen
                                           Phillip Kim
                                           Sara Fuks
                                           275 Madison Avenue, 40th Floor
                                           New York, NY 10016
                                           Telephone: (212) 686-1060
                                           Facsimile: (212) 202-3827
                                           Email: lrosen@rosenlegal.com
                                                  pkim@rosenlegal.com

                                           Counsel for Plaintiffs




                                     147
